dotloop signature verification: dtlp.us/PnSh-GId5-0JVM
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                                    Case 18-26312                 Doc 39-2                Filed 10/16/19                Page 1 of 39


                                                                          RESIDENTIAL CONTRACT OF SALE

                   This is a Legally Binding Contract; If Not Understood, Seek Competent Legal Advice.
              THIS FORM IS DESIGNED AND INTENDED FOR THE SALE AND PURCHASE OF IMPROVED SINGLE FAMILY
                                 RESIDENTIAL REAL ESTATE LOCATED IN MARYLAND ONLY.
      TIME IS OF THE ESSENCE. Time is of the essence of this Contract. The failure of Seller or Buyer to perform any act as
      provided in this Contract by a prescribed date or within a prescribed time period shall be a default under this Contract and the
      non-defaulting party, upon written notice to the defaulting party, may declare this Contract null and void and of no further
      legal force and effect. In such event, all Deposit(s) shall be disbursed in accordance with Paragraph 20 of this Contract.

      1. DATE OF OFFER: September 25, 2019                                                            .

      2. SELLER:                                                                                     Joann D. Sachs

      3. BUYER:                                                                                           Aruna Rao
      4. PROPERTY: Seller does sell to Buyer and Buyer does purchase from Seller, all of the following described Property
      (hereinafter "Property") known as                               111 HAMLET HILL RD #1011
      located in         BALTIMORE                BALTIMORE CITY            City/County, Maryland, Zip Code 21210       ,
      together with the improvements thereon, and all rights and appurtenances thereto belonging.
      5. ESTATE: The Property is being conveyed:                                        X           in fee simple or                           subject to an annual ground rent, now
      existing, in the amount of
                                 Dollars ($                                                               ) payable semi-annually, as now or to be recorded among the
      Land Records of                                                                                                City/County, Maryland.
      6. PURCHASE PRICE: The purchase price is One Hundred Thousand
                                                                                                                                                  Dollars ($ 100,000.00                       ).
      7. PAYMENT TERMS: The payment of the purchase price shall be made by Buyer as follows:
      (a) An initial Deposit by way of    check  in the amount of One Thousand
                                                Dollars ($     1,000.00     ) at the time of this offer.
      (b) An additional Deposit by way of             in the amount of
                                                Dollars ($                  ) to be paid
                                                                                                                                     .
      (c) All Deposits will be held in escrow by:                               Omni Land Settlement                                 .
               (If not a Maryland licensed real estate broker, the parties may execute a separate escrow deposit agreement.)
      (d) The purchase price less any and all Deposits shall be paid in full by Buyer in cash, wired funds, bank check, certified
      check or other payment acceptable to the settlement officer at settlement.
      (e) Buyer and Seller instruct broker named in paragraph (c) above to place the Deposits in: (Check One)
                       X A non-interest bearing account;
               OR        An interest bearing account, the interest on which, in absence of default by Buyer, shall accrue to the benefit
                         of Buyer. Broker may charge a fee for establishing an interest bearing account.

      8. SETTLEMENT: Date of Settlement                                       October 30, 2019                          or sooner if agreed to in writing by the parties.

      9. FINANCING: Buyer's obligation to purchase the Property is contingent upon Buyer obtaining a written commitment for a
      loan secured by the Property as follows:

          Conventional Financing Addendum                                   USDA Financing Addendum                                             Owner Financing Addendum
          FHA Financing Addendum                                            Assumption Addendum                                                 No Financing Contingency
          VA Financing Addendum                                             Gift of Funds Contingency Addendum                                X OTHER: CASH CASH

                                                                                                                                                                  JS
                         Buyer                  /                                        Page 1 of 11 10/18                                       Seller      09/28/19        /
                                                                                                                                                            11:48 PM EDT
                                                                                                                                                           dotloop verified


      Redfin, 10320 Little Patuxent Parkway, Ste. 360 Columbia MD 21044                                                         Phone: 410-575-3104        Fax:                   517 Piccadilly Rd,
      Lynn Ikle                                      Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 www.zipLogix.com
dotloop signature verification: dtlp.us/PnSh-GId5-0JVM
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                                 Case 18-26312                    Doc 39-2              Filed 10/16/19                  Page 2 of 39
      10. FINANCING APPLICATION AND COMMITMENT: Buyer agrees to make a written application for the financing as herein
      described within                                       (     ) days from the Date of Contract Acceptance.
      If a written financing commitment is not obtained by Buyer within
      (                  ) days from the Date of Contract Acceptance: (1) Seller, at Seller's election and upon written notice to Buyer, may
      declare this Contract null and void and of no further legal effect; or (2) Buyer, upon written notice to Seller, which shall include written
      evidence from the lender of Buyer's inability to obtain financing as provided in Paragraph 9 of this Contract, may declare this Contract
      null and void and of no further legal effect. In either case, the deposit shall be disbursed in accordance with the Deposit paragraph of this
      Contract. If Buyer has complied with all of Buyer's obligations under this Contract, including those with respect to applying for financing
      and seeking to obtain financing, then the Release of Deposit agreement shall provide that the deposit shall be returned to Buyer.
      11. ALTERNATE FINANCING: Provided Buyer timely and diligently pursues the financing described in the Financing paragraph,
      paragraph, the Financing Application and Commitment paragraph, and the Buyer Responsibility paragraph, Buyer, at Buyer's
      election, may also apply for alternate financing. If Buyer, at Buyer's sole option, obtains a written commitment for financing in which the
      loan amount, term of note, amortization period, interest rate, down payment or loan program differ from the financing as described
      in the Financing paragraph, or any addendum to this Contract, the Financing Application and Commitment paragraph or any
      addendum to this Contract shall be deemed to have been fully satisfied. Such alternate financing may not increase costs to Seller or
      exceed the time allowed to secure the financing commitment as provided in the Financing Application and Commitment paragraph, or any
      addendum to this Contract.
      12. HOME AND/OR ENVIRONMENTAL INSPECTION: Buyer acknowledges, subject to Seller acceptance, that Buyer is afforded the
      opportunity, at Buyer's sole cost and expense, to condition Buyer's purchase of the Property upon a Home Inspection and/or
      Environmental Inspection in order to ascertain the physical condition of the Property or the existence of environmental hazards. If Buyer
      desires a Home Inspection and/or Environmental Inspection contingency, such contingency must be included in an addendum to this
      Contract. Buyer and Seller acknowledge that Brokers, agents or subagents are not responsible for the existence or discovery of property
      defects.
      Inspection(s) Addenda Attached                                                                                          Inspection(s) Declined
                                                                Buyer                 Buyer                                                                          Buyer                Buyer
      13. INCLUSIONS/EXCLUSIONS: Included in the purchase price are all permanently attached fixtures, including all smoke
      detectors. Certain other now existing items which may be considered personal property, whether installed or stored upon the
      property, are included if box below is checked.
      INCLUDED                                       INCLUDED                                           INCLUDED                                        INCLUDED
        Alarm System                                   Exhaust Fan(s) #                                   Pool, Equipment & Cover                         Trash Compactor
      X Built-in Microwave                             Exist. W/W Carpet                                X Refrigerator(s) #1                              Wall Oven(s) #
        Ceiling Fan(s) #                               Fireplace Screen Doors                           X w/ice maker                                     Water Filter
        Central Vacuum                                 Freezer                                            Satellite Dish                                  Water Softener
      X Clothes Dryer                                  Furnace Humidifier                                 Screens                                         Window A/C Unit(s)
      X Clothes Washer                                 Garage Opener(s) #                                 Shades/Blinds                                   #
        Cooktop                                         w/remote(s) #                                     Storage Shed(s) #                               Window Fan(s) #
      X Dishwasher                                     Garbage Disposer                                   Storm Doors                                     Wood Stove
        Drapery/Curtain Rods                           HotTub,Equipment&Cover                             Storm Windows
        Draperies/Curtains                             Intercom                                         X Stove or Range
        Electronic Air Filter                          Playground Equipment                               T.V. Antenna
      ADDITIONAL INCLUSIONS (SPECIFY):
      ADDITIONAL EXCLUSIONS (SPECIFY):
      14. AGRICULTURALLY ASSESSED PROPERTY: The Agricultural Use Assessment (Assessment) is a reduced property tax
      assessment for agricultural land. To be eligible for the Assessment, the land must be actively used for agricultural purposes. The
      Agricultural Land Transfer Tax (Tax) is a tax imposed under Section 13-301 et seq. of the Tax-Property Article, Annotated Code of
      Maryland. If the Property is assessed in the agricultural use category and the Buyer does not intend to use the Property for
      agricultural purposes, the Tax may become due and could be substantial. The Tax is imposed on the deed itself and must be
      paid before the deed can be recorded. At the time of sale, Seller shall notify Buyer in writing that the transfer may be subject to the
      Tax. Buyer will be responsible to pay the Tax unless the parties negotiate a different agreement. To avoid paying the Tax, Buyer
      must continue to use the Property for agricultural purposes and comply with the other requirements of the law. The Property, or
      any portion thereof, may be subject to an Agricultural Land Transfer Tax as imposed by Section 13-301 et seq. of the Tax-
      Property Article, Annotated Code of Maryland, by reason of the Property's having been assessed on the basis of
      agricultural use. The tax assessed as a result of this transfer shall be paid by na
                                                                                                                                            .
      15. FOREST CONSERVATION AND MANAGEMENT PROGRAM: Buyer is hereby notified that this transfer may be subject to the
      Forest Conservation and Management Program imposed by Section 8-211 of the Tax-Property Article, Annotated Code of
      Maryland. Forest Conservation and Management program taxes assessed as a result of this transfer shall be paid
      by na                                                                                                           .
                                                                                                                                                                         JS
      Buyer                 /                                                            Page 2 of 11 10/18                                               Seller       09/28/19       /
                                                                                                                                                                    11:48 PM EDT
                                                Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026   www.zipLogix.com        517   dotloop verified
                                                                                                                                                                   Piccadilly Rd,
dotloop signature verification: dtlp.us/PnSh-GId5-0JVM
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                                 Case 18-26312                    Doc 39-2              Filed 10/16/19                  Page 3 of 39
      16. LEAD-BASED PAINT:
      A. FEDERAL LEAD-BASED PAINT LAW: Title X, Section 1018, the Residential Lead-Based Paint Hazard Reduction Act of 1992 (the
      "Act"), requires the disclosure by Seller of information regarding lead-based paint and lead-based paint hazards in connection with the
      sale of any residential real property on which a residential dwelling was constructed prior to 1978. Unless otherwise exempt by the Act,
      the disclosure shall be made on the required federal Disclosure of Information on Lead-Based Paint and/or Lead-Based Paint Hazards
      form. Seller and any agent involved in the transaction are required to retain a copy of the completed Lead-Based Paint Disclosure form
      for a period of three (3) years following the date of settlement. A Seller who fails to give the required Lead-Based Paint Disclosure form
      and EPA pamphlet may be liable under the Act for three times the amount of damages and may be subject to both civil and criminal
      penalties.

      Buyer acknowledges by Buyer's initials below that Buyer has read and understands the provisions of Paragraph 16.A.
               /          (BUYER)

      B. RENOVATION, REPAIR AND PAINTING OF PROPERTY: In accordance with the Lead Renovation, Repair and
      Painting Rule ("RRP") as adopted by the Environmental Protection Agency ("the EPA"), effective April 22, 2010, if the
      improvements on the Property were built before 1978, contractor(s) engaged by Seller to renovate, repair or paint the
      Property must be certified by the EPA where such work will disturb more than six square feet of paint per room for interior
      projects; more than 20 square feet of paint for any exterior project; or includes window replacement or demolition ("Covered
      Work"). Before and during any Covered Work project, contractor(s) must comply with all requirements of the RRP.

      A Seller who personally performs any Covered Work on a rental property is required to be certified by the EPA prior to
      performing such Covered Work. No certification is required for a Seller who personally performs Covered Work on the
      Seller's principal residence. However, Seller has the ultimate responsibility for the safety of Seller's family or children while
      performing such Covered Work. For detailed information regarding the RRP, Seller should visit
      http://www2.epa.gov/lead/renovation-repair-and-painting-program.

      Buyer acknowledges by Buyer's initials below that Buyer has read and understands Paragraph 16.B.
               /          (BUYER)

      C. MARYLAND LEAD POISONING PREVENTION PROGRAM: Under the Maryland Lead Poisoning Prevention Program
      (the “Maryland Program”), any residential dwelling constructed prior to 1978 that is leased for residential purposes is required
      to be registered with the Maryland Department of the Environment (MDE). If the Property was built prior to 1978 and is now
      or has been a rental property or may become a rental property in the future, a separate Maryland Lead-Based Paint
      Disclosure form is attached. Detailed information regarding compliance requirements may be obtained at:
      http://www.mde.state.md.us/programs/Land/LeadPoisoningPrevention/Pages/index.aspx.

      Buyer acknowledges by Buyer's initials below that Buyer has read and understands Paragraph 16.C.
               /          (BUYER)

      17. NOTICE REGARDING DISCLOSURE OF DEFERRED WATER AND SEWER ASSESSMENTS: Pursuant to Section
      14-117(a)(5) of the Real Property Article of the Annotated Code of Maryland, a contract for the resale of residential real
      property that is served by public water or wastewater facilities for which deferred water and sewer charges have been
      established by a recorded covenant or declaration shall contain a notice disclosing information about the deferred water and
      sewer charges. If a Seller subject to this law fails to comply:
          (a) Prior to settlement, Buyer is entitled to rescind in writing the sales contract without penalty or liability. On
              rescission, Buyer is also entitled to the full return of any deposits made on account of the sales contract. If
              any deposits are held in trust by a licensed real estate broker, the return of the deposits to a Buyer under
              this law shall comply with the procedures under § 17-505 of the Business Occupations and Professions
              Article of the Annotated Code of Maryland. Buyer's right of rescission shall terminate five days after Seller
              provides to Buyer written notice in accordance with this requirement; and
          (b) After settlement, Seller shall be liable to Buyer for the full amount of any fee or assessment not disclosed,
              unless Seller was never charged a fee or assessment to defray the costs of public water or wastewater
              facilities by the developer, a successor of the developer, or a subsequent assignee.
      This law does not apply in a county that has adopted a disclosure requirement that is substantially similar to this law. (If the
      Property is served by public water or wastewater facilities for which deferred water and sewer charges have been established
      by a recorded covenant or declaration: See Notice Regarding Deferred Water and Sewer Charges.)
                                                                                                                                                                       JS
      Buyer                 /                                                            Page 3 of 11 10/18                                             Seller      09/28/19        /
                                                                                                                                                                  11:48 PM EDT
                                                                                                                                                                 dotloop verified
                                                Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026   www.zipLogix.com               517 Piccadilly Rd,
dotloop signature verification: dtlp.us/PnSh-GId5-0JVM
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                                 Case 18-26312                    Doc 39-2              Filed 10/16/19                  Page 4 of 39
      Buyer acknowledges by Buyer's initials below that Buyer has read and understands Paragraph 17.
               /          (BUYER)
      18. ADDENDA/DISCLOSURES: The Addenda checked below, which are hereby attached, are made a part of this Contract:
            Affiliated Business Disclosure Notice                   MD Non-Resident Seller Transfer Withholding Tax
            As Is                                                 X Notice to Buyer and Seller ─ Maryland Residential
            Back-Up Contract Addendum                               Real Property Disclosure/Disclaimer Act
            Cash Appraisal Contingency                              Notice & Disclosure of Deferred Water & Sewer Charges
          X Condominium     Resale Notice                           On-Site Sewage Disposal System Inspection
            Conservation Easement                                 X Property Inspections
            Disclosure of Licensee Status                           Property Subject to Ground Rent
            Disclosure of Leased Items Addendum                     Purchase Price Escalation
            Disclosure of Information on Lead-Based Paint           Sale, Financing, Settlement or Lease of Other Real Estate
            and/or Lead-Based Paint Hazards                         Seller Contribution
            First-Time Maryland Home Buyer Transfer &               Seller's Purchase of Another Property
            Recordation Tax                                         Short Sale
          X Homeowners     Association Notice                       Third Party Approval
            Kickout                                                 Water Quality
            Local City/County Certifications/Registrations
          X Local City/County Notices/Disclosure
          X Maryland Lead Poisoning Prevention Program Disclosure

          Other Addenda/Special Conditions:



                                                                                                                                                                                      .
      19. WOOD DESTROYING INSECT INSPECTION: Buyer, at Buyer's expense, (if VA, then at Seller's expense) is authorized
      to obtain a written report on the state regulated form from a Maryland licensed pest control company that, based on a careful visual
      inspection, there is no evidence of termite or other wood-destroying insect infestation in the residence or within three (3) feet of the
      residence; and damage due to previous infestation has been repaired. The provisions of this paragraph also shall apply to: (1) the
      garage or within three (3) feet of the garage (whether attached or detached); (2) any outbuildings located within three feet of the
      residence or garage; and (3) a maximum of ten (10) linear feet of the nearest portion of a fence on Seller's Property within three
      feet of the residence or garage. If there is evidence of present infestation as described above, or if damage caused by present or
      prior infestation is discovered, Seller, at Seller's expense, shall repair any damage caused by present or prior infestation and have
      the present infestation treated by a licensed pest control company. If the cost of treatment and repair of such damage exceeds 2%
      of the purchase price, Seller may, at Seller's option, cancel this Contract, unless Buyer, at Buyer's option should choose to pay for
      the cost of treatment and repairs exceeding 2% of the purchase price, then this Contract shall remain in full force and effect. If such
      report reveals damage for which the cost of treatment and repair exceeds 2% of the purchase price, Seller's decision regarding
      treatment and repair of damage shall be communicated in writing to Buyer within five (5) days from receipt of the report, after which
      Buyer shall respond to Seller in writing with Buyer's decision within three (3) days from receipt of Seller's notification of Seller's
      decision. If Seller does not notify Buyer in writing of Seller's decision within five (5) days from receipt of report, Buyer may, at
      Buyer's option, pay for the cost of treatment and repairs exceeding 2% of the purchase price. If Buyer does not want to pay for the
      cost of treatment and repairs exceeding 2% of the purchase price, Buyer may terminate this Contract upon written notice delivered
      to Seller. In the event this Contract is terminated under the terms of this paragraph, the Deposit(s) shall be disbursed in accordance
      with the Deposit paragraph of this Contract.
      20. DEPOSIT: If the Deposit is held by a Broker as specified in Paragraph 7(c) of this Contract, Buyer hereby authorizes and directs
      Broker to hold the Deposit instrument without negotiation or deposit until the parties have executed and accepted this Contract. Upon
      acceptance, the initial Deposit and additional Deposits (the "Deposit"), if any, shall be placed in escrow as provided in Paragraph 7(e)
      of this Contract and in accordance with the requirements of Section 17-502(b)(1) of the Business Occupations and Professions Article,
      Annotated Code of Maryland. If Seller does not execute and accept this Contract, the initial Deposit instrument shall be promptly
      returned to Buyer. The Deposit shall be disbursed at settlement. In the event this Contract shall be terminated or settlement does not
      occur, Buyer and Seller agree that the Deposit shall be disbursed by Broker only in accordance with a Release of Deposit agreement
      executed by Buyer and Seller. In the event Buyer and/or Seller fail to complete the real estate transaction in accordance with the terms
      and conditions of this Contract, and either Buyer or Seller shall be unable or unwilling to execute a Release of Deposit agreement,
      Buyer and Seller hereby acknowledge and agree that Broker may distribute the Deposit in accordance with the provisions of Section
      17-505(b) of the Business Occupations and Professions Article, Annotated Code of Maryland.
                                                                                                                                                                     JS
      Buyer                 /                                                            Page 4 of 11 10/18                                             Seller    09/28/19        /
                                                                                                                                                                11:48 PM EDT
                                                Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026   www.zipLogix.com      517 dotloop
                                                                                                                                                               Piccadilly  Rd,
                                                                                                                                                                       verified
dotloop signature verification: dtlp.us/PnSh-GId5-0JVM
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                                 Case 18-26312                    Doc 39-2              Filed 10/16/19                  Page 5 of 39
      21. DEED AND TITLE: Upon payment of the purchase price, a deed for the Property containing covenants of special warranty and further
      assurances (except in the case of transfer by personal representative of an estate), shall be executed by Seller and shall convey the
      Property to Buyer. Title to the Property, including all chattels included in the purchase, shall be good and merchantable, free of liens and
      encumbrances except as specified herein; except for use and occupancy restrictions of public record which are generally applicable to
      properties in the immediate neighborhood or the subdivision in which the Property is located and publicly recorded easements for public
      utilities and any other easements which may be observed by an inspection of the Property. Buyer expressly assumes the risk that
      restrictive covenants, zoning laws or other recorded documents may restrict or prohibit the use of the Property for the purpose(s) intended
      by Buyer. In the event Seller is unable to give good and merchantable title or such as can be insured by a Maryland licensed title insurer,
      with Buyer paying not more than the standard rate as filed with the Maryland Insurance Commissioner, Seller, at Seller's expense, shall
      have the option of curing any defect so as to enable Seller to give good and merchantable title or, if Buyer is willing to accept title without
      said defect being cured, paying any special premium on behalf of Buyer to obtain title insurance on the Property to the benefit of Buyer. In
      the event Seller elects to cure any defects in title, this Contract shall continue to remain in full force and effect; and the date of settlement
      shall be extended for a period not to exceed fourteen (14) additional days. If Seller is unable to cure such title defect(s) and is unable to
      obtain a policy of title insurance on the Property to the benefit of Buyer from a Maryland licensed title insurer, Buyer shall have the option
      of taking such title as Seller can give, or terminating this Contract and being reimbursed by Seller for cost of searching title as may have
      been incurred not to exceed 1/2 of 1% of the purchase price. In the latter event, there shall be no further liability or obligation on either of
      the parties hereto; and this Contract shall become null and void; and all Deposit(s) shall be disbursed in accordance with the Deposit
      paragraph of this Contract. In no event shall Broker(s) or their agent(s) have any liability for any defect in Seller's title.
      22. CONDITION OF PROPERTY AND POSSESSION: At settlement, Seller shall deliver possession of the Property and shall deliver the
      Property vacant, clear of trash and debris, broom clean and in substantially the same condition as existed on the Date of Contract Acceptance.
      Buyer reserves the right to inspect the Property within five (5) days prior to settlement. EXCEPT AS OTHERWISE SPECIFIED IN
      THIS CONTRACT, INCLUDING THIS PARAGRAPH, THE PROPERTY IS SOLD "AS IS." The obligations of Seller as provided in
      this paragraph shall be in addition to any Disclosure and Disclaimer Statement as required by Section 10-702, Real Property Article, Annotated
      Code of Maryland and any provision of any inspection contingency addendum made a part of this Contract (See Property Inspections
      Notice).
      23. ADJUSTMENTS: Ground rent, homeowner's association fees, rent and water rent shall be adjusted and apportioned as of
      date of settlement; and all taxes, general or special, and all other public or governmental charges or assessments against the Property
      which are or may be payable on a periodic basis, including Metropolitan District Sanitary Commission, Washington Suburban
      Sanitary Commission, or other benefit charges, assessments, liens or encumbrances for sewer, water, drainage, paving, or
      other public improvements completed or commenced on or prior to the date hereof, or subsequent thereto, are to be adjusted
      and apportioned as of the date of settlement and are to be assumed and paid thereafter by Buyer, whether assessments have
      been levied or not as of date of settlement if applicable by local law. Any heating or cooking fuels remaining in supply tank(s) at
      time of settlement shall become the property of Buyer.
      24. SETTLEMENT COSTS: Buyer agrees to pay all settlement costs and charges including, but not limited to, all Lender's fees
      in connection herewith, including title examination and title insurance fees, loan insurance premiums, all document preparation
      and recording fees, notary fees, survey fees where required, and all recording charges, except those incident to clearing existing
      encumbrances or title defects, except if Buyer is a Veteran obtaining VA financing, those prohibited to be paid by a Veteran
      obtaining VA financing, which prohibited charges shall be paid by Seller.
      25. TRANSFER CHARGES:
                A. IN GENERAL. Section 14-104(b) of the Real Property Article, Annotated Code of Maryland provides that, unless
      otherwise negotiated in the contract or provided by State or local law, the cost of any recordation tax or any State or local
      Transfer Tax shall be shared equally between the Buyer and Seller.
                B. FIRST-TIME BUYER. Under Section 14-104(c) of the Real Property Article, the entire amount of recordation and
      local transfer tax shall be paid by the Seller of property that is sold to a first-time Maryland homebuyer, unless there is an
      express agreement that the recordation tax or any state or local transfer tax will not be paid entirely by the Seller.
      RECORDATION AND LOCAL TRANSFER TAX. If the Buyer is a first-time Maryland homebuyer, Buyer and Seller expressly
      agree, in accordance with Section 14-104(c) of the Real Property Article, Annotated Code of Maryland, that payment of
      recordation tax and local transfer tax shall be shared equally between the Buyer and Seller unless a "First-time Maryland
      Homebuyer Transfer and Recordation Tax Addendum" is attached, which contains a different express agreement.
      STATE TRANSFER TAX: Under Section 13-203(b) of the Tax-Property Article, Annotated Code of Maryland, the amount of state
      transfer tax due on the sale of property to a first-time Maryland homebuyer is reduced from 0.50% to 0.25% and shall be paid
      entirely by the Seller. Buyer is hereby notified that to ensure receipt of the above reduction, Buyer should so indicate on Page 10 of
      this Contract and complete the required affidavit at settlement indicating that the Buyer is a first-time Maryland homebuyer.
      26. BROKER LIABILITY: Brokers, their agents, subagents and employees do not assume any responsibility for the condition of
      the Property or for the performance of this Contract by any or all parties hereto. By signing this Contract, Buyer and Seller
      acknowledge that they have not relied on any representations made by Brokers, or any agents, subagents or employees of
      Brokers, except those representations expressly set forth in this Contract.
                                                                                                                                                                    JS
      Buyer                 /                                                            Page 5 of 11 10/18                                             Seller11:48
                                                                                                                                                                09/28/19
                                                                                                                                                                    PM EDT
                                                                                                                                                                                 /
                                                                                                                                                              dotloop verified
                                                Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026   www.zipLogix.com       517 Piccadilly Rd,
dotloop signature verification: dtlp.us/PnSh-GId5-0JVM
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                                 Case 18-26312                    Doc 39-2              Filed 10/16/19                  Page 6 of 39
      27. BROKER'S FEE: All parties irrevocably instruct the settlement officer to collect the fee or compensation and disburse
      same according to the terms and conditions provided in the listing agreement and/or agency representation agreement.
      Settlement shall not be a condition precedent to payment of compensation.
      28. SELLER RESPONSIBILITY: Seller agrees to keep existing mortgages free of default until settlement. All violation notices
      or requirements noted or issued by any governmental authority (including without limitation, any permit violation notices), or
      actions in any court on account thereof, against or affecting the Property at the date of settlement of this Contract, shall be
      complied with by Seller and the Property conveyed free thereof. The Property is to be held at the risk of Seller until legal title
      has passed or possession has been given to Buyer. If, prior to the time legal title has passed or possession has been given
      to Buyer, whichever shall occur first, all or a substantial part of the Property is destroyed or damaged, without fault of Buyer,
      then this Contract, at the option of Buyer, upon written notice to Seller, shall be null and void and no further effect, and the
      deposits shall be disbursed in accordance with the Deposit paragraph of this Contract.
      29. BUYER RESPONSIBILITY: If Buyer has misrepresented Buyer's financial ability to consummate the purchase of the
      Property, or if this Contract is contingent upon Buyer securing a written commitment for financing and Buyer fails to apply for
      such financing within the time period herein specified, or fails to pursue financing diligently and in good faith, or if Buyer
      makes any misrepresentations in any document relating to financing, or takes (or fails to take) any action which causes
      Buyer's disqualification for financing, then Buyer shall be in default; and Seller may elect by written notice to Buyer, to
      terminate this Contract and/or pursue the remedies set forth under the Default paragraph of this Contract.
      30. HOMEOWNER'S ASSOCIATION: The Property is not part of a development subject to the imposition of mandatory fees
      as defined by the Maryland Homeowner's Association Act, unless acknowledged by attached addendum.
      31. GROUND RENT: If the Property is subject to ground rent and the ground rent is not timely paid, the ground lease holder
      (i.e., the person to whom the ground rent is payable) may bring an action under Section 8-402.3 of the Real Property Article,
      Annotated Code of Maryland. As a result of this action, a lien may be placed upon the property. If the Property is subject to
      ground rent, Sections 14-116 and 14-116.1 of the Real Property Article provide the purchaser, upon obtaining ownership of
      the Property, with certain rights and responsibilities relative to the ground rent. (If the Property is subject to ground rent: See
      Property Subject to Ground Rent Addendum.)
      32. SALE/SETTLEMENT OR LEASE OF OTHER REAL ESTATE: Neither this Contract nor the granting of Buyer's loan
      referred to herein is to be conditioned or contingent in any manner upon the sale, settlement and/or lease of any other real
      estate unless a contingency for the sale, settlement and/or lease of other real estate is contained in an addendum to this
      Contract. Unless this Contract is expressly contingent upon the sale, settlement and/or lease of any other real estate, Buyer
      shall neither apply for nor accept a financing loan commitment which is contingent upon or requires as a pre-condition to
      funding that any other real estate be sold, settled and/or leased.
      33. LEASES: Seller may neither negotiate new leases nor renew existing leases for the Property which extend beyond
      settlement or possession date without Buyer's written consent.
      34. DEFAULT: Buyer and Seller are required and agree to make full settlement in accordance with the terms of this Contract and
      acknowledge that failure to do so constitutes a breach hereof. If Buyer fails to make full settlement or is in default due to Buyer's failure
      to comply with the terms, covenants and conditions of this Contract, the initial Deposit and additional Deposits (the "Deposit") may be
      retained by Seller as long as a Release of Deposit Agreement is signed and executed by all parties, expressing that said Deposit may
      be retained by Seller. In the event the parties do not agree to execute a Release of Deposit Agreement, Buyer and Seller shall have all
      legal and equitable remedies. If Seller fails to make full settlement or is in default due to Seller's failure to comply with the terms,
      covenants and conditions of this Contract, Buyer shall be entitled to pursue such rights and remedies as may be available, at law or in
      equity, including, without limitation, an action for specific performance of this Contract and/or monetary damages. In the event of any
      litigation or dispute between Buyer and Seller concerning the release of the Deposit, Broker's sole responsibility may be met, at
      Broker's option, by paying the Deposit into the court in which such litigation is pending, or by paying the Deposit into the court of proper
      jurisdiction by an action of interpleader. Buyer and Seller agree that, upon Broker's payment of the Deposit into the court, neither
      Buyer nor Seller shall have any further right, claim, demand or action against Broker regarding the release of the Deposit; and Buyer
      and Seller, jointly and severally, shall indemnify and hold Broker harmless from any and all such rights, claims, demands or actions. In
      the event of such dispute and election by Broker to file an action of interpleader as herein provided, Buyer and Seller further agree and
      hereby expressly and irrevocably authorize Broker to deduct from the Deposit all costs incurred by Broker in the filing and
      maintenance of such action of interpleader including but not limited to filing fees, court costs, service of process fees and attorneys'
      fees, provided that the amount deducted shall not exceed the lesser of $500 or the amount of the Deposit held by Broker. All such
      fees and costs authorized herein to be deducted may be deducted by Broker from the Deposit prior to paying the balance of the
      Deposit to the court. Buyer and Seller further agree and expressly declare that all such fees and costs so deducted shall be the
      exclusive property of Broker. If the amount deducted by Broker is less than the total of all of the costs incurred by Broker in



                                                                                                                                                                   JS
      Buyer                 /                                                            Page 6 of 11 10/18                                             Seller  09/28/19         /
                                                                                                                                                              11:48 PM EDT
                                                Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026   www.zipLogix.com        dotloop
                                                                                                                                                           517       verified
                                                                                                                                                               Piccadilly  Rd,
dotloop signature verification: dtlp.us/PnSh-GId5-0JVM
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                                 Case 18-26312                    Doc 39-2              Filed 10/16/19                 Page 7 of 39
      filing and maintaining the interpleader action, then Buyer and Seller jointly, and severally, agree to reimburse Broker for all
      such excess costs upon the conclusion of the interpleader action.
      35. MEDIATION OF DISPUTES: Mediation is a process by which the parties attempt to resolve a dispute or claim with the
      assistance of a neutral mediator who is authorized to facilitate the resolution of the dispute. The mediator has no authority to
      make an award, to impose a resolution of the dispute or claim upon the parties or to require the parties to continue mediation
      if the parties do not desire to do so. Buyer and Seller agree that any dispute or claim arising out of or from this Contract or
      the transaction which is the subject of this Contract shall be mediated through the Maryland REALTORS®, Inc. or its member
      local boards/associations in accordance with the established Mediation Rules and Guidelines of Maryland REALTORS® or
      through such other mediator or mediation service as mutually agreed upon by Buyer and Seller, in writing. Unless otherwise
      agreed in writing by the parties, mediation fees, costs and expenses shall be divided and paid equally by the parties to the
      mediation. If either party elects to have an attorney present that party shall pay his or her own attorney's fees.
      Buyer and Seller further agree that the obligation of Buyer and Seller to mediate as herein provided shall apply to all disputes
      or claims arising whether prior to, during, or within one (1) year following the actual contract settlement date or when
      settlement should have occurred. Buyer and Seller agree that neither party shall commence any action in any court regarding
      a dispute or claim arising out of or from this Contract or the transaction which is the subject of this Contract, without first
      mediating the dispute or claim, unless the right to pursue such action or the ability to protect an interest or pursue a remedy
      as provided in this Contract, would be precluded by the delay of the mediation. In the event the right to pursue such action, or
      the ability to protect an interest or pursue a remedy would be precluded by the delay, Buyer or Seller may commence the
      action only if the initial pleading or document commencing such action is accompanied by a request to stay the proceeding
      pending the conclusion of the mediation. If a party initiates or commences an action in violation of this provision, the party
      agrees to pay all costs and expenses, including reasonable attorneys' fees, incurred by the other party to enforce the
      obligation as provided herein. The provisions of this paragraph shall survive closing and shall not be deemed to have been
      extinguished by merger with the deed.
      36. ATTORNEY'S FEES: In any action or proceeding between Buyer and Seller based, in whole or in part, upon the
      performance or non-performance of the terms and conditions of this Contract, including, but not limited to, breach of contract,
      negligence, misrepresentation or fraud, the prevailing party in such action or proceeding shall be entitled to receive reasonable
      attorney's fees from the other party as determined by the court or arbitrator. In any action or proceeding between Buyer and
      Seller and/or between Buyer and Broker(s) and/or Seller and Broker(s) resulting in Broker(s) being made a party to such action
      or proceeding, including, but not limited to, any litigation, arbitration, or complaint and claim before the Maryland Real Estate
      Commission, whether as defendant, cross-defendant, third-party defendant or respondent, Buyer and Seller jointly and
      severally, agree to indemnify and hold Broker(s) harmless from and against any and all liability, loss, cost, damages or
      expenses (including filing fees, court costs, service of process fees, transcript fees and attorneys' fees) incurred by Broker(s) in
      such action or proceeding, providing that such action or proceeding does not result in a judgment against Broker(s).
           As used in this Contract, the term "Broker(s)" shall mean: (a) the two (2) Brokers as identified on Page 11 of this Contract; (b)
      the two (2) named Sales Associates identified on Page 11 of the Contract; and (c) any agent, subagent, salesperson, independent
      contractor and/or employees of Broker(s). The term "Broker(s)" shall also mean, in the singular, any or either of the named
      Broker(s) and/or Sales Associate(s) as identified or, in the plural, both of the named Brokers and/or Sales Associates as identified.
           This Paragraph shall apply to any and all such action(s) or proceeding(s) against Broker(s) including those action(s) or
      proceeding(s) based, in whole or in part, upon any alleged act(s) or omission(s) by Broker(s), including, but not limited to, any
      alleged act of misrepresentation, fraud, non-disclosure, negligence, violation of any statutory or common law duty, or breach
      of fiduciary duty by Broker(s). The provisions of this Paragraph shall survive closing and shall not be deemed to have been
      extinguished by merger with the deed.
      37. NOTICE OF BUYER'S RIGHT TO SELECT SETTLEMENT SERVICE PROVIDERS: Buyer has the right to select
      Buyer's own title insurance company, title lawyer, settlement company, escrow company, mortgage lender or
      financial institution as defined in the Financial Institutions Article, Annotated Code of Maryland. Buyer
      acknowledges that Seller may not be prohibited from offering owner financing as a condition of settlement.
      38. PROPERTY OWNER'S TITLE INSURANCE: Buyer, at Buyer's expense, may purchase owner's title insurance at either
      “standard” or “enhanced” coverage and rates. The coverage afforded by such title insurance would be governed by the terms
      and conditions thereof, and the premium for obtaining such title insurance coverage would be determined by the extent of its
      coverage. For purposes of owner's title insurance policy premium rate disclosures by Buyer's lender, Buyer and Seller agree
      that enhanced rates (if available) shall be quoted by Buyer's lender. Buyer understands that nothing herein obligates Buyer to
      obtain any owner's title insurance coverage at any time, including at settlement, and that the availability of owner's title
      insurance coverage is subject to the underwriting criteria of the title insurer.
      39. AUTHORIZATION TO PROVIDE TILA-RESPA INTEGRATED DISCLOSURES: Buyer and Seller hereby authorize the
      lender, title company, escrow agent, and/or their representatives to disclose and provide copies of the closing disclosure(s)
      Buyer                 /                                                            Page 7 of 11 10/18                                           Seller             JS       /
                                                                                                                                                                      09/28/19
                                   Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026   www.zipLogix.com      517 Piccadilly Rd,    11:48 PM EDT
                                                                                                                                                                   dotloop verified
dotloop signature verification: dtlp.us/PnSh-GId5-0JVM
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                                 Case 18-26312                    Doc 39-2              Filed 10/16/19                  Page 8 of 39
      and/or other settlement statement to the real estate licensees involved in the transaction at the time these documents are
      provided to Buyer and Seller.
      40. LIMITED WARRANTY: NOTICE TO BUYER: IF A WARRANTY PLAN IS BEING OFFERED WITH THE PURCHASE OF
      THE PROPERTY, IT MAY BE A LIMITED WARRANTY. SINCE SUCH WARRANTY PLANS DO NOT COVER
      STRUCTURAL DEFECTS AND MAY NOT COVER PRE-EXISTING DEFECTS, BUYER SHOULD REQUEST THE REAL
      ESTATE AGENT TO PROVIDE BUYER WITH ANY BROCHURE WHICH DESCRIBES THE PLAN IN ORDER TO
      DETERMINE THE EXTENT OF COVERAGE PROVIDED BY THE WARRANTY.
      41. PROPERTY INSURANCE BROCHURE: An informational brochure published by the Maryland REALTORS®, Inc. titled
      “The New Reality of Property Insurance ─ What You Should Know” is available to explain current issues relative to obtaining
      insurance coverage for the Property to be purchased.
      42. FLOOD DISCLOSURE NOTICE:
      A. FLOOD INSURANCE PREMIUMS: The Property or part of the Property may be located in an area established by the
      government as a "flood plain" or otherwise in an area where flood insurance could be required by Buyer's mortgage lender as
      a condition of granting a mortgage. In addition, construction on the Property could be prohibited or restricted.
      The National Flood Insurance Program ("NFIP") provides for the availability of flood insurance but also establishes flood
      insurance policy premiums based on the risk of flooding in the area where properties are located. Due to amendments to
      federal law governing the NFIP those premiums are increasing, and in some cases will rise by a substantial amount over the
      premiums previously charged for flood insurance. As a result, Buyer should not rely on the premiums paid for flood insurance
      on the Property as an indication of the premiums that will apply after Buyer completes the purchase. In considering the
      purchase of this Property, Buyer should consult with one or more carriers of flood insurance for better understanding of flood
      insurance coverage, the premiums that are likely to be required to purchase such insurance and any available information
      about how those premiums may increase in the future. Detailed information regarding flood insurance coverage may be
      obtained at: http://www.fema.gov/national-flood-insurance-program.
      B. FLOOD INSURANCE RATE MAPS: The State of Maryland in conjunction with the Federal Emergency Management
      Agency has been systematically updating flood insurance rate maps. The Property may be affected. Buyer is advised to
      contact the Maryland Department of the Environment and consult a flood insurance carrier to inquire about the status of the
      Property. Detailed information regarding updated maps may be obtained at: http://www.mdfloodmaps.net/home.html.
      43. GUARANTY FUND: NOTICE TO BUYER: BUYER IS PROTECTED BY THE REAL ESTATE GUARANTY FUND OF
      THE MARYLAND REAL ESTATE COMMISSION, UNDER SECTION 17-404 OF THE BUSINESS OCCUPATIONS AND
      PROFESSIONS ARTICLE OF THE ANNOTATED CODE OF MARYLAND, FOR LOSSES IN AN AMOUNT NOT
      EXCEEDING $50,000 FOR ANY CLAIM.
      44. SINGLE FAMILY RESIDENTIAL REAL PROPERTY DISCLOSURE NOTICE: Buyer is advised of the right to receive a
      "Disclosure and Disclaimer Statement" from Seller (Section 10-702 Real Property Article, Annotated Code of
      Maryland).
      45. MARYLAND NON-RESIDENT SELLER: If the Property is not the Seller's principal residence and the Seller is a non-resident
      individual of the State of Maryland or is a non-resident entity which is not formed under the laws of the State of Maryland or
      qualified to do business in the State of Maryland, a withholding tax from the proceeds of sale may be withheld at the time of
      settlement except as otherwise provided by Maryland law. (See Maryland Non-Resident Seller Transfer Withholding Tax
      Addendum.)
      46. INTERNAL REVENUE SERVICE FILING: Buyer and Seller each agree to cooperate with the settlement officer by
      providing all necessary information so that a report can be filed with the Internal Revenue Service, as required by Section
      6045 of the IRS Code. To the extent permitted by law, any fees incurred as a result of such filing will be paid by the Seller.
      47. NOTICE TO BUYER CONCERNING THE CHESAPEAKE AND ATLANTIC COASTAL BAYS CRITICAL AREA: Buyer
      is advised that all or a portion of the property may be located in the "Critical Area" of the Chesapeake and Atlantic
      Coastal Bays, and that additional zoning, land use, and resource protection regulations apply in this area. The
      "Critical Area" generally consists of all land and water areas within 1,000 feet beyond the landward boundaries of
      state or private wetlands, the Chesapeake Bay, the Atlantic Coastal Bays, and all of their tidal tributaries. The
      "Critical Area" also includes the waters of and lands under the Chesapeake Bay, the Atlantic Coastal Bays and all of
      their tidal tributaries to the head of tide. For information as to whether the property is located within the Critical
      Area, Buyer may contact the local Department of Planning and Zoning, which maintains maps showing the extent of
      the Critical Area in the jurisdiction. Allegany, Carroll, Frederick, Garrett, Howard, Montgomery and Washington
      Counties do not include land located in the Critical Area.

                                                                                                                                                                       JS
                                                                                                                                                                    09/28/19
      Buyer                 /                                                            Page 8 of 11 10/18                                             Seller    11:48 PM EDT      /
                                                                                                                                                                 dotloop verified

                                                Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026   www.zipLogix.com       517 Piccadilly Rd,
dotloop signature verification: dtlp.us/PnSh-GId5-0JVM
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                                 Case 18-26312                    Doc 39-2              Filed 10/16/19                  Page 9 of 39
      48. WETLANDS NOTICE: Buyer is advised that if the Property being purchased contains waters of the United States, or if
      the Property contains land and/or waters regulated by the State, including, but not limited to, wetlands, approval from the
      U.S. Army Corps of Engineers (Corps) and/or the Maryland Department of the Environment (MDE) will be necessary before
      starting any work, including construction, if the work includes the discharge of dredged or fill material into a regulated area, or
      certain other activities conducted in a regulated area. The Corps has adopted a broad definition of waters of the United
      States, which occur throughout the Chesapeake Bay Region, as well as other portions of the State. The land and waters
      regulated by the State include tidal wetlands, nontidal wetlands and their buffers, and streams and their 100-year nontidal
      floodplain. For information as to whether the Property includes waters of the United States or land and/or waters regulated by
      the State, Buyer may contact the Baltimore District of the Corps and/or MDE. Buyer may also elect, at Buyer's expense, to
      engage the services of a qualified specialist to inspect the Property for the presence of Corps-or MDE-regulated areas,
      including wetlands, prior to submitting a written offer to purchase the Property; or Buyer may include in Buyer's written offer a
      clause making Buyer's purchase of the Property contingent upon a satisfactory wetlands inspection.
      49. FOREST CONSERVATION ACT NOTICE: If the Property is a tract of land 40,000 square feet or more in size, Buyer is
      notified that, unless exempted by applicable law, as a prerequisite to any subdivision plan or grading or sediment control
      permit for the Property, Buyer will be required to comply with the provisions of the Maryland Forest Conservation Act imposed
      by Section 5-1601, et seq. of the Natural Resources Article, Annotated Code of Maryland, including, among other things, the
      submission and acceptance of a Forest Stand Delineation and a Forest Conservation Plan for the Property in accordance
      with applicable laws and regulations. Unless otherwise expressly set forth in an addendum to this Contract, Seller represents
      and warrants that the Property is not currently subject to a Forest Conservation Plan, Management Agreement or any other
      pending obligation binding the owner of the Property under said Act; further, Seller represents and warrants that no activities
      have been undertaken on the Property by Seller in violation of the Forest Conservation Act.
      50. NOTICE CONCERNING CONSERVATION EASEMENTS: If the Property is encumbered by a Conservation Easement as
      defined in Section 10-705 of the Real Property Article, Annotated Code of Maryland, the contract must contain a notice concerning the
      easement, which is contained in an attached addendum. This Paragraph does not apply to the sale of property in an action to
      foreclose a mortgage or deed of trust. (If the Property is encumbered by a Conservation Easement: See Conservation Easement
      Addendum.)
      51. FOREIGN INVESTMENT TAXES-FIRPTA: Section 1445 of the United States Internal Revenue Code of 1986 provides
      that a Buyer of residential real property located in the United States must withhold federal income taxes from the payment of
      the purchase price if (a) the purchase price exceeds Three Hundred Thousand Dollars ($300,000.00) and (b) the seller is a
      foreign person. Unless otherwise stated in an addendum attached hereto, if the purchase price is in excess of Three Hundred
      Thousand Dollars ($300,000.00), Seller represents that Seller is not a non-resident alien, foreign corporation, foreign
      partnership, foreign trust or foreign estate (as those terms are defined by the Internal Revenue Code and applicable
      regulations) and agrees to execute an affidavit to this effect at the time of settlement.
      52. CRIMINAL ACTIVITY AND SEXUAL OFFENDERS: Buyer may contact the state, county or municipal police departments
      in which the Property is located or check the “Sex Offender Registry” at the Maryland Department of Public Safety and
      Correctional Services website in order to ascertain criminal activity in the vicinity of the Property or the presence of registered
      sexual offenders who live or work within the vicinity of the Property. Buyer acknowledges that Buyer is solely responsible to
      inquire of such matters before signing this Contract. Buyer shall have no right to cancel this Contract based upon criminal
      activity or the presence of registered sexual offenders in the vicinity of the Property. Buyer further acknowledges that no real
      estate licensee involved in the sale or purchase of the Property, whether acting as the agent for Seller or Buyer, has any duty
      nor assumes any duty or responsibility to ascertain criminal activity or the presence of registered sexual offenders in the vicinity
      of the Property.
      53. MILITARY INSTALLATIONS: This Section does not apply in Allegany, Carroll, Frederick, Garrett, Howard, Montgomery,
      and Washington Counties. Buyer is advised that the Property may be located near a military installation that conducts flight
      operations, munitions testing, or military operations that may result in high noise levels.
      54. NOTICE TO THE PARTIES:
               (A) NO REPRESENTATIONS: Brokers, their agents, subagents and employees, make no representations with
      respect to:
                       (1) Water quantity, quality, color, or taste or operating conditions of public and/or private water systems;
                       (2) Location, size or operating condition of on-site sewage disposal systems;
                       (3) The extensions of public utilities by local municipal authorities, existence or availability of public utilities,
      and any assessments, fees or costs for public utilities which might be imposed by local municipal authorities or private
      entities, should public utilities be extended or available to the subject Property. (Buyer should consult the Department of
      Public Works to determine the availability of proposed future extensions of utilities.);
                       (4) Lot size, exact location. If the subject Property is part of a recorded subdivision, Buyer can review the
      plat upon request at the Record Office. If the subject Property is not part of a recorded subdivision, Buyer may verify exact
      size and location through a survey by a licensed engineer or land surveyor, at Buyer's expense;
                                                                                                                                                                        JS
      Buyer                 /                                                            Page 9 of 11 10/18                                             Seller        09/28/19   /
                                                                                                                                                                   11:48 PM EDT
                                                Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026   www.zipLogix.com       517   Piccadilly Rd,
                                                                                                                                                                  dotloop verified
dotloop signature verification: dtlp.us/PnSh-GId5-0JVM
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                                Case 18-26312                    Doc 39-2              Filed 10/16/19                  Page 10 of 39
                        (5) Existing zoning or permitted uses of the Property, including, without limitation, whether any
      improvements to the Property required permit(s) and, if so, whether such improvements, were completed pursuant to
      permit(s) issued and/or whether any permit(s) issued were complied with. Buyer should contact the appropriate local
      government agency and/or a licensed engineer to verify zoning, permit issuance/status, and permitted uses;
                        (6) Whether properly licensed contractors have been used to make repairs, renovations and improvements
      to the Property.
               (B) NO ADVISING: Brokers/agents are not advising the parties as to certain other issues, including without
      limitation: soil conditions; flood hazard areas; possible restrictions of the use of property due to restrictive covenants,
      subdivision, environmental laws, easements or other documents; airport or aircraft noise; planned land use, roads or
      highways; and construction materials and/or hazardous materials, including without limitation flame retardant treated plywood
      (FRT), radon, radium, mold spores, urea formaldehyde foam insulation (UFFI), synthetic stucco (EIFS), asbestos,
      polybutylene piping and lead-based paint. Information relating to these issues may be available from appropriate
      governmental authorities. This disclosure is not intended to provide an inspection contingency.
               (C) COMPENSATION OF VENDORS: Buyer and Seller each assume full responsibility for selecting and
      compensating their respective vendors.
               (D) PROTECTION OF HOMEOWNERS IN FORECLOSURE ACT NOTICE: BUYER AND SELLER
      ACKNOWLEDGE THAT, UNDER SECTION 7-310 OF THE REAL PROPERTY ARTICLE OF THE ANNOTATED CODE OF
      MARYLAND, IF THE MORTGAGE ON THE PROPERTY IS AT LEAST 60 DAYS IN DEFAULT ON THE DATE OF
      CONTRACT ACCEPTANCE, SELLER HAS THE RIGHT TO RESCIND THE CONTRACT WITHIN 5 DAYS AFTER THE
      DATE OF CONTRACT ACCEPTANCE. ANY PROVISION IN THIS CONTRACT OR OTHER AGREEMENT THAT
      ATTEMPTS OR PURPORTS TO WAIVE ANY OF THE SELLER'S RIGHTS UNDER SECTION 7-310 IS VOID.
      55. PROPERTY TAX NOTICE - 60 DAY APPEAL: If any real property is transferred after January 1 and before the
      beginning of the next taxable year to a new owner, the new owner may submit a written appeal as to a value or classification
      on or before 60 days after the date of the transfer.
      56. NON-ASSIGNABILITY: This Contract may not be assigned without the written consent of Buyer and Seller. If Buyer and Seller
      agree in writing to an assignment of this Contract, the original parties to this Contract remain obligated hereunder until settlement.
      57. PARAGRAPH HEADINGS: The Paragraph headings of this Contract are for convenience and reference only, and in no
      way define or limit the intent, rights or obligations of the parties.
      58. COMPUTATION OF DAYS: As used in this Contract, and in any addendum or addenda to this Contract, the term “days”
      shall mean consecutive calendar days, including Saturdays, Sundays, and holidays, whether federal, state, local or religious.
      A day shall be measured from 12:00:00 a.m. to and including 11:59:59 p.m. in the Eastern Time Zone. For the purposes of
      calculating days, the count of “days” shall begin on the day following the day upon which any act or notice as provided in this
      Contract, or any addendum or addenda to this Contract, was required to be performed or made.
      59. ENTIRE AGREEMENT: This Contract and any addenda thereto contain the final and entire agreement between the
      parties, and neither they nor their agents shall be bound by any terms, conditions, statements, warranties or representations,
      oral or written, not herein contained. The parties to this Contract mutually agree that it is binding upon them, their heirs,
      executors, administrators, personal representatives, successors and, if permitted as herein provided, assigns. Once signed,
      the terms of this Contract can only be changed by a document executed by all parties. This Contract shall be interpreted and
      construed in accordance with the laws of the State of Maryland. It is further agreed that this Contract may be executed in
      counterparts, each of which when considered together shall constitute the original Contract.
      60. ELECTRONIC DELIVERY: The parties agree that this Contract offer shall be deemed validly executed and delivered by
      a party if a party executes this Contract and delivers a copy of the executed Contract to the other party by facsimile
      transmittal, or delivers a digital image of the executed document by electronic transmittal.
                                                                                                                                                         dotloop verified
                                                                           9/26/2019                            Joann Sachs                              09/28/19 11:48 PM
                                                                                                                                                         EDT
                                                                                                                                                         8XZJ-GJG9-TTVY-TCDR

      Buyer's Signature                                                     Date                            Seller's Signature                                                 Date
      Aruna Rao                                                                                             Joann D. Sachs


      Buyer's Signature                                                     Date                            Seller's Signature                                                 Date


      DATE OF CONTRACT ACCEPTANCE:

                                                                                                          Check if First-Time Maryland Homebuyer
                                                                                           Page 10 of 11 10/18
                                                Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026   www.zipLogix.com   517 Piccadilly Rd,
dotloop signature verification: dtlp.us/PnSh-GId5-0JVM
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                                Case 18-26312                   Doc 39-2              Filed 10/16/19                  Page 11 of 39
      Contact Information:

      BUYER / NAME(S): Aruna Rao
      MAILING ADDRESS:


      SELLER / NAME(S): Joann D. Sachs
      MAILING ADDRESS:


      Information provided for reference only:

      LISTING BROKERAGE COMPANY NAME: Keller Williams Legacy
      BROKER OF RECORD NAME: David    Politzer
                                 John Burgess                            LICENSE NUMBER: 506800
                                                                                          17597
      SALES ASSOCIATE NAME: Scott
                              Michael
                                   RoofJ Schiff                          LICENSE NUMBER: Lic# 596243 - MD
      OFFICE ADDRESS: 1515 Reisterstown RD STE 200, Pikesville, MD 21208
      OFFICE PHONE: (443)660-9229                           BROKER/SALES ASSOCIATE MLS ID: 3093056
      SALES ASSOCIATE PHONE: 240-994-0365
                               (410)404-8836             SALES ASSOCIATE E-MAIL: scott@schiffhometeam.com
                                                                                  mschiff@schiffhometeam.com

      ACTING AS:                X LISTING BROKER AND SELLER AGENT; OR
                                  INTRA - COMPANY AGENT WITH BROKER AS DUAL AGENT

      SELLING BROKERAGE COMPANY NAME: Monumental Realty
      BROKER OF RECORD NAME: Mike Turiello                               LICENSE NUMBER: 676548
      SALES ASSOCIATE NAME: Mike Turiello                                 LICENSE NUMBER: 676548
      OFFICE ADDRESS: 316 Woodbourne Ave., Baltimore, Baltimore, MD 21212
      OFFICE PHONE: (973)903-3268                           BROKER/SALES ASSOCIATE MLS ID:
      SALES ASSOCIATE PHONE: (973)903-3268               SALES ASSOCIATE E-MAIL: michael.turiello@gmail.com

      ACTING AS:                  SELLER AGENT; OR
                                  SUBAGENT; OR
                                X BUYER AGENT; OR
                                  INTRA - COMPANY AGENT WITH BROKER AS DUAL AGENT




                                                                                          Page 11 of 11 10/18

      ©Copyright 2018 Maryland REALTORS®. For use by REALTOR® members of Maryland REALTORS® only. Except as negotiated by the parties to the
      Contract, this form may not be altered or modified in any form without the prior expressed written consent of Maryland REALTORS®.

                                               Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026   www.zipLogix.com   517 Piccadilly Rd,
dotloop signature verification: dtlp.us/PnSh-GId5-0JVM
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                                Case 18-26312                    Doc 39-2              Filed 10/16/19                  Page 12 of 39




                                                                                  STATE OF MARYLAND
                                                                                REAL ESTATE COMMISSION

                                  Understanding Whom Real Estate Agents Represent

                                                               THIS NOTICE IS NOT A CONTRACT
            In this form "seller" includes "landlord"; "buyer" includes "tenant"; and "purchase" or "sale" includes "lease"

         Agents Who Represent the Seller
         Seller's Agent: A seller's agent works for the real estate company that lists and markets the property for the
         sellers and exclusively represents the sellers. A Seller's agent may assist the buyer in purchasing the property,
         but his or her duty of loyalty is only to the sellers.
         Subagent: A Subagent means a licensed real estate broker, licensed associate real estate broker, or licensed real
         estate salesperson who is not affiliated with or acting as the listing real estate broker for a property, is not a
         buyer's agent, has an agency relationship with the seller, and assists a prospective buyer in the acquisition of
         real estate for sale in a non-agency capacity. The subagent works for a real estate company different from the
         company for which the seller's agent works. The subagent can assist a buyer in purchasing a property, but his or
         her duty of loyalty is only to the seller.
         If you are viewing a property listed by the company with whom the agent accompanying you is affiliated,
         and you have not signed a Buyer Agency Agreement and a “Consent for Dual Agency” form, that agent is
         representing the seller
         Agents Who Represent the Buyer
         Buyer's Agent: A buyer may enter into a written contract with a real estate broker which provides that the
         broker will represent the buyer in locating a property to buy. The agent from that broker's company is then
         known as the buyer's agent. The buyer's agent assists the buyer in evaluating properties and preparing offers and
         developing negotiation strategies and works in the best interest of the buyer. The agent's fee is paid according to
         the written agreement between the broker and the buyer. If you as a buyer wish to have an agent represent you,
         you must enter into a written buyer agency agreement.
         Dual Agents
         The possibility of dual agency arises when the buyer's agent and the seller's agent both work for the same real
         estate company, and the buyer is interested in property listed by that company. The real estate broker or the
         broker's designee, is called the "dual agent." Dual agents do not act exclusively in the interests of either the
         seller or buyer, and therefore cannot give undivided loyalty to either party. There may be a conflict of interest
         because the interests of the seller and buyer may be different or adverse.
         If both seller and buyer agree to dual agency by signing a Consent For Dual Agency form, the "dual agent"
         (the broker or the broker's designee) shall assign one agent to represent the seller (the seller's "intra-company
         agent") and another agent to represent the buyer (the buyer's "intra-company agent"). Intra-company agents are
         required to provide the same services to their clients that agents provide in transactions not involving dual
         agency, including advising their clients as to price and negotiation strategies.

                                                                                                  P 1 of 2
         Redfin, 10320 Little Patuxent Parkway, Ste. 360 Columbia MD 21044                                                         Phone: 410-575-3104        Fax:   517 Piccadilly Rd,
         Lynn Ikle                                      Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 www.zipLogix.com
dotloop signature verification: dtlp.us/PnSh-GId5-0JVM
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                                Case 18-26312                    Doc 39-2              Filed 10/16/19                  Page 13 of 39
         If either party does not agree to dual agency, the real estate company must withdraw the agency agreement
         for that particular property with either the buyer or seller, or both. If the seller's agreement is terminated, the
         seller must then either represent him or herself or arrange to be represented by an agent from another real estate
         broker/company. If the buyer's agreement is terminated, the buyer may choose to enter into a written buyer
         agency agreement with a different broker/company. Alternatively, the buyer may choose not to be represented
         by an agent of his or her own but simply to receive assistance from the seller's agent, from another agent in that
         company, or from a subagent from another company.
         No matter what type of agent you choose to work with, you have the following rights and responsibilities in
         selling or buying property:
               >Real estate agents are obligated by law to treat all parties to a real estate transaction honestly and fairly.
               They must exercise reasonable care and diligence and maintain the confidentiality of clients. They must not
               discriminate in the offering of properties; they must promptly present each written offer or counteroffer to
               the other party; and they must answer questions truthfully.
               >Real estate agents must disclose all material facts that they know or should know relating to a property. An
               agent's duty to maintain confidentiality does not apply to the disclosure of material facts about a property.
               >All agreements with real estate brokers and agents must be in writing and explain the duties and
               obligations of both the broker and the agent. The agreement must explain how the broker and agent will be
               paid and any fee-sharing agreements with other brokers.
               >You have the responsibility to protect your own interests. You should carefully read all agreements to
               make sure they accurately reflect your understanding. A real estate licensee is qualified to advise you on
               real estate matters only. If you need legal or tax advice, it is your responsibility to consult a licensed
               attorney or accountant.
         Any complaints about a real estate licensee may be filed with the Real Estate Commission at 500 North Calvert
         Street, Baltimore, MD 21202. (410) 230-6205
         We, the   Sellers/Landlord X Buyers/Tenants acknowledge receipt of a copy of this disclosure and
         that Monumental Realty                                  (firm name)
         and Mike Turiello                                       (salesperson) are working as:

               (You may check more than one box but not more than two)
                  seller/landlord's agent
                  subagent of the Seller
                X buyer's/tenant's agent
                                                                           9/26/2019

         Signature                                                                        (Date)              Signature                                                     (Date)


                                             ******************************
         I certify that on this date I made the required agency disclosure to the individuals identified below and they were unable or unwilling
         to acknowledge receipt of a copy of this disclosure statement


         Name of Individual to whom disclosure made                                                           Name of Individual to whom disclosure made


         Agent's Signature                                                                                    (Date)



                                                                                                   P 2 of 2                                             Rev. 8/16/16 (11/1/16)
                                               Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026   www.zipLogix.com   517 Piccadilly Rd,
dotloop signature verification: dtlp.us/PnSh-GId5-0JVM
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                                Case 18-26312                    Doc 39-2              Filed 10/16/19                  Page 14 of 39




                                               GENERAL ADDENDUM TO CONTRACT OF SALE
            FOR USE WITH THE MARYLAND ASSOCIATION OF REALTORS® RESIDENTIAL CONTRACT OF SALE FORM

         Addendum Number                                    1                        to Contract of Sale (the "Contract') dated                               September 25, 2019
         Buyer(s): Aruna Rao
         Seller(s): Joann D. Sachs
         Property: 111 HAMLET HILL RD #1011, BALTIMORE, MD 21210
         1. LEGAL REQUIREMENT: A Contract for the sale of real property is required to be in writing to be enforceable under the laws of the State of
         Maryland. Once signed by the parties, the Contract becomes a legally binding agreement. The original terms of the Contract can only be altered
         thereafter with the agreement of the parties expressed in writing. All parties have the right to be represented by an attorney and are encouraged to
         seek competent advice if they do not understand any term(s) of the Contract. The broker/agent is required to promptly submit all written Contract
         offers to the Seller.
         2. INTENDED USE: The use of a particular property may be limited or restricted as a result of zoning laws, local ordinances and/or restrictive
         covenants applicable to the property. The Contract of Sale form provided by the broker/agent is designed and intended for use only in the purchase
         and sale of single-family residences or unimproved residential property. If Buyer intends to use a property for any other purpose, the standard
         Contract of Sale form may not adequately serve to protect Buyer's interests without the addition of an appropriate clause or addendum conditioning
         the Contract offer upon a determination that Buyer's intended use of the Property will be permitted.
         3. SETTLEMENT: All persons to be in title and/or responsible where a mortgage is to be created should be present at the time of settlement and
         may be required to provide proper identification. Prior to settlement, a lender normally requires that Buyer obtain and provide a fully paid
         homeowner's insurance policy, a termite inspection report, and various certifications which may be applicable to improved properties. Buyer should
         be prepared at the time of settlement to pay the settlement costs and the balance due under the Contract. Buyer must provide cash, wired funds, bank
         check or certified check for amounts to be paid at settlement. In some cases, Seller may be required to provide funds in excess of the sales proceeds
         in order for settlement to occur, in which event, Seller also should be prepared to make payment in an approved form. Any party uncertain of the
         amount required at settlement should make inquiry of the title company or settlement attorney prior to settlement. Buyer should establish gas, electric
         and water service in Buyer's name commencing the day of settlement.
         4. GROUND RENT: If a Property is subject to an existing ground rent as provided in a lease recorded among the Land Records, or if a ground rent
         is to be created, Seller will make those disclosures required by law by an appropriate additional clause or addendum to the Contract.
         5. RENTAL: If any portion of the Property is to be rented to tenants by Buyer, the local government may require that the Property be registered prior to
         any rental and a yearly registration fee may be assessed by the local government. You may call the appropriate government office for further information.
         If the Property is now or has been rented to tenants, local laws may give the tenants certain rights to purchase the Property. These rights are set forth in
         the Contract. Effective October 1, 1994, certain disclosures are required regarding the presence of lead paint in certain rental properties.
         6. EQUAL HOUSING OPPORTUNITY: A REALTOR® is required by federal, state and local law, and the Code of Ethics of the National
         Association of REALTORS® to treat all parties in a non-discriminatory manner without regard to race, color, creed, age, religion, national origin,
         sex, marital status, familial status, physical or mental disability, occupation, sexual orientation or preference, or other protected classifications under
         Fair Housing Laws.
         7. HOMEOWNER ASSOCIATIONS/CONDOMINIUMS: If a Property is part of a development subject to the imposition of mandatory fees as
         defined by the Maryland Homeowners Association Act, and/or a condominium unit, Seller will make the required disclosures by an appropriate
         addendum to the Contract.
         8. COVENANTS AND RESTRICTIONS AFFECTING PROPERTY: A majority of homes, whether new or re-sale, located in a subdivision are
         subject to certain restrictions applicable to the use of the Property as well as the construction of certain improvements to the Property. Such
         restrictions are referred to as covenants and, in the case of Property subject to a Homeowners Association or Condominium Association, the
         covenants are contained in a Declaration of Covenants and Restrictions as well as the Bylaws of the Association. However, many properties are also
         subject to covenants even though the Property is not subject to a Homeowners Association or Condominium Association. Buyers are encouraged to
         inquire as to any covenants and restrictions which may be applicable to the Property which is being considered for purchase.
         9. PRIVATE AGREEMENTS: Some communities may be subject to agreements, covenants or restrictions relating to the cost of certain
         maintenance items, restricting the use of properties or dealing with other matters. For example, properties sharing a driveway are often subject to
         such agreements. These private agreements do not fall within the required disclosures of HOA or condominium laws and may or may not be
         recorded. Buyer should make inquiries of Seller prior to or at the time of Contract.


         FORM 3815 Rev. 10/2012                                                                   PAGE 1 OF 3

         Redfin, 10320 Little Patuxent Parkway, Ste. 360 Columbia MD 21044                                                         Phone: 410-575-3104        Fax:            517 Piccadilly Rd,
         Lynn Ikle                                      Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 www.zipLogix.com
dotloop signature verification: dtlp.us/PnSh-GId5-0JVM
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                                Case 18-26312                    Doc 39-2              Filed 10/16/19                  Page 15 of 39
         10. WETLANDS, WATERWAYS AND/OR FLOOD PLAINS: Buyer is advised that, if all or a portion of the Property has wetlands and/or
         waterways or is located in a designated flood plain, the approval of the U.S. Army Corps of Engineers (the "Corps"), the Maryland Department of
         Natural Resources and other federal, state or local agencies may be necessary before a building permit for either new construction or expansion or
         improvement of the Property can be issued. Additionally, the future use of existing improved property may be restricted due to the presence of
         waterways, wetlands, and/or flood plains. Information as to wetlands, waterways and/or flood plains can be obtained from the District Office of the
         Corps at (410) 962-3670, the Maryland Department of Natural Resources at 1-877-620-8DNR (8367) or the Office of Planning and Zoning of the
         county or city in which the Property is situated. The Buyer expressly assumes the risk that the Property may be subject to restrictions due to the
         presence of waterways, wetland, and/or flood designations.
         11. REFORESTATION: (Note: Applicable to property containing 40,000 or more square feet of land.) Buyer is hereby advised that if Buyer
         intends to apply for subdivision or site plan approval or a grading or sediment control permit upon the Property, applicable City or County law may
         require as a condition of such approval that Buyer submit plans acceptable to the City/County for establishing new tree cover, planting trees to
         replace forest which has been recently removed, and conserving the cutting and clearing of trees in accordance with applicable laws and regulations.
         12. CHESAPEAKE BAY CRITICAL AREA: If all or a portion of a Property is located within 1,000 feet of tidal waters of the Chesapeake Bay,
         there may be restrictions on the use and/or development of the Property. Additional information regarding the Chesapeake Bay Critical Areas is
         available from the Critical Areas Program established by the local government of each county in Maryland and Baltimore City.
         13. BWI AIRPORT NOTICE: Some properties may be located in the Baltimore/Washington International Airport Noise Zone. A Buyer desiring to
         obtain a copy of Noise Zone Maps may do so by calling the Office of Noise, Real Estate and Land Use Compatibility at 410-859-7375 or email
         maanoiseabatement@mdot.state.md.us . Information regarding the location of other airports and their operations may be obtained by calling the local
         zoning office for the area in which the Property is located.
         14. INSURANCE: Buyer acknowledges that, as a condition of making a mortgage loan, lenders may require proof of hazard insurance coverage and
         may also require flood insurance coverage.
         15. PROPERTY CONDITION (HOME INSPECTION): If the appropriate contingency is included in the Contract, home inspection firms may be
         employed to inspect the condition of the Property, including central heating and cooling systems and components, plumbing and electrical systems
         and components, the roofing, exterior and interior walls, ceilings and floors, foundation and/or basement (including chronic water penetration). If the
         Property is part of a condominium, Buyer's rights include access to the common areas to perform the inspection.
         16. PRIVATE WATER AND SEWAGE SYSTEMS: Many properties are serviced by wells and/or private water and/or sewage systems. Local
         laws or lenders may require various tests and/or inspections. If the Property is serviced by any such system, this should be addressed by a separate
         addendum to the Contract.
         17. ENVIRONMENTAL CONSIDERATIONS; HAZARDOUS MATERIALS: There are many hazardous materials that could affect a Property.
         The Brokers and their agents will generally have no knowledge of these hazardous materials and do not have the technical expertise to ascertain or
         advise you of the presence or significance of these hazardous materials. Buyer has the right to request, as a condition of an offer and, subject to
         acceptance by the Seller, the employment of a specialist of Buyer's choice to provide an analysis of hazardous materials which may be present.
         Hazardous materials inside the home can include, but are not limited to, cleaning chemicals, paint, asbestos, radon, lead paint, petroleum products,
         lawn and garden chemicals and indoor air pollutants that can accumulate. Hazardous materials outside the home can include, but are limited to, those
         found in contaminated land, water, landfills and other disposal sites, industrial air and water emissions, radiation from high tension wires, and those
         which may be present in underground storage tanks. Generally, additional information pertaining to these materials is available from the Maryland
         Department of the Environment (MDE) at (410) 537-3000.
         18. FIRE-RETARDANT TREATED PLYWOOD: The use of fire-retardant treated (FRT) plywood as roof sheathing may result in the loss of
         wood strength through thermal degradation. The extent of such degradation depends upon the particular fire-retardant treatment used as well as the
         temperature levels and the degree of moisture present in the roof and attic systems. Additional information regarding FRT plywood is available from
         the National Association of Homebuilders at (800) 368-5242. For information as to whether a Property was constructed with FRT plywood, Buyer
         may contact the local Department of Building Inspections and Permits and/or request that a home inspector determine the condition of FRT plywood
         if present.
         19. RADON: The MDE and the U.S. Environmental Protection Agency (EPA) have found levels of naturally occurring radon in some areas of
         Maryland that exceed the levels considered acceptable by the EPA. Studies have shown that extended exposure to high levels of radon can adversely
         affect your health. Radon testing firms in the area have special equipment to detect elevated levels of radon on a Property. They can also recommend
         actions to be taken to decrease concentrations of radon to an acceptable level. Buyer is advised to contact the Center for Radiological Health at the
         MDE at (410) 537-3000 for further information on radon.
         20. LEAD PAINT: The MDE has found that many homes built before 1978 contain lead paint, the ingestion of which can be particularly dangerous.
         The potential dangers of lead paint may be greatly exacerbated by repairs and renovations performed without the assistance of a qualified lead paint
         removal specialist. Buyer is advised to contact the Lead Paint Poisoning Prevention Division of the MDE at (410) 537-3000 for further information
         on lead paint. Specialists are available to determine if lead paint has been used in a Property. In some cases, lead paint inspection may be mandatory.




         FORM 3815 Rev. 10/2012                                                                   PAGE 2 OF 3

                                                Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026   www.zipLogix.com   517 Piccadilly Rd,
dotloop signature verification: dtlp.us/PnSh-GId5-0JVM
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                                Case 18-26312                    Doc 39-2              Filed 10/16/19                  Page 16 of 39
         21. ASBESTOS: Asbestos has been used in residential property for insulation, fireproofing, acoustical, decorative and other purposes. Common uses
         of asbestos include insulation around boilers and pipes, surfacing material, ceiling and floor tiles, roofing material, wallboard, and cement pipe.
         Improper handling or removal of asbestos during renovations or repairs may damage the asbestos and cause asbestos particles to become airborne,
         potentially causing health risks. Buyer is advised to contact the MDE at (410) 537-3000 for further information on asbestos.
         22. AVAILABILITY OF LIMITED WARRANTY: A Limited Warranty may be available for purchase through a Broker. Such a Limited
         Warranty may provide, subject to the terms and conditions of the Limited Warranty, compensation in the event certain named components and/or
         appliances become inoperable or fail during a specified period of time (usually one year from settlement).
         23. NEWLY CONSTRUCTED RESIDENCES: a) New Home Warranty Plan: If a Property is a newly constructed dwelling, Maryland law
         requires that Seller/Builder provide Buyer with a written statement concerning the presence or absence of a New Home Warranty (addendum will be
         attached); b) Insulation: Seller/Builder must inform Buyer of the location, type and thickness (R Factor) of insulation used in the walls and roof of the
         newly constructed residence; c) Water/Sewer Service: a Property may be subject to a fee or assessment which purports to cover or defray the cost of
         installing or maintaining all or part of the public water or waste water facilities serving a subdivision. This fee or assessment may be payable
         annually. Seller will provide Buyer with a detailed written disclosure of the amount of the fee, the duration of the fee, and any right to prepay or
         discount the fee.
         24. CERTIFICATIONS: Depending upon the type of mortgage applied for by Buyer, lenders may require certain certifications that relate to a
         Property or require inspections/appraisals that certify that a Property is free of specific hazards or conditions.
         25. FHA PREPAYMENT: FHA regulations specify that if the loan is paid in full on the first day of a month, interest for that month is not payable,
         but if the loan is paid in full on any day other than the first day of a month, interest may be payable through the end of that month.
         26. NOTICES/FAX TRANSMISSIONS: Unless otherwise provided herein or in another Addendum, any notice to Buyer shall be effective when
         delivered to Buyer or an agent of Buyer, and any notice to Seller shall be effective when delivered to Seller or an agent of Seller. Notices under the
         Contract shall be in writing, and may be hand-delivered, mailed or transmitted by an electronic medium which produces a tangible copy. An
         electronic copy of a signed offer, acceptance, addendum or notice shall be deemed the equivalent of the original document. While not required, it is
         suggested that documents with original manual signatures of the parties be forwarded to Buyer and Seller in accordance with the Contract.



                   9/26/2019
                                  Date                                                                                     Buyer(s)/Tenant(s)
                                                                        Aruna Rao


                                  Date                                                                                     Buyer(s)/Tenant(s)
                                                                                                                                 dotloop verified

                                                                             Joann Sachs                                         09/28/19 11:48 PM
                                                                                                                                 EDT
                                                                                                                                 RNY8-9JF4-JEGX-5NAD


                                  Date                                                                                     Seller(s)/Owner(s)
                                                                        Joann D. Sachs


                                  Date                                                                                     Seller(s)/Owner(s)




              This form has been prepared for the sole use of the following Boards/Associations of REALTORS® and their members. Each Board/Association, including its
              members and employees, assumes no responsibility if this form fails to protect the interests of any party. Each party should seek its own legal, tax, financial and
                                                                                       other advice.

                                        The Greater Baltimore Board of REALTORS®, Inc.                        Harford County Association of REALTORS®, Inc.
                                        Carroll County Association of REALTORS®, Inc.                         Howard County Association of REALTORS®, Inc.

         FORM 3815 REVISED 10/2012 ©2012 The Greater Baltimore Board of REALTORS., Inc.



                                                                                               PAGE 3 OF 3

                                                Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026   www.zipLogix.com   517 Piccadilly Rd,
dotloop signature verification: dtlp.us/PnSh-GId5-0JVM
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                                Case 18-26312                    Doc 39-2              Filed 10/16/19                  Page 17 of 39


                                                                    PROPERTY INSPECTIONS ADDENDUM

         ADDENDUM dated                                                              September 25, 2019                                                              to Contract of Sale
         between Buyer                                                                                      Aruna Rao
         and Seller                                                                                Joann D. Sachs
         for Property known as                                          111 HAMLET HILL RD #1011, BALTIMORE, MD 21210                                                                       .

         The following provisions are included in and supersede any conflicting language in the Contract.

         Only those sections of Paragraph #2 below (A, B, C, D, E, F, G) initialed by both Buyer and Seller shall apply to
         this Property Inspections Addendum.

         1. SCOPE AND LIMITATIONS OF INSPECTIONS: The purpose of any inspection(s) selected below is to
         discover unsatisfactory conditions, if any, of the components and systems of the Property, and any other
         conditions identified in the subsections below. The future condition and performance of the above systems and
         components are not warranted by Seller and are not to be considered subject to this Addendum.

         This Addendum and the inspection(s) provided herein is NOT for the purpose of making items of a
         routine maintenance and/or cosmetic nature the subject of further price negotiations between Buyer
         and Seller.

         2. ITEMS TO BE INSPECTED:

                                         A. Structural and Mechanical: Buyer, at Buyer's expense, has the right to have the Property
                                         inspected by a qualified professional engineer, licensed home inspector, or other expert
                                         selected by Buyer. Such inspection shall be completed and in the event unsatisfactory
                                         conditions are found, a copy of the entire inspection report shall be submitted to Seller,
                                         together with a written statement indicating what conditions in the report are considered
                                         unsatisfactory and what corrective action is required, within               Fourteen
                                         ( 14 ) days from the Date of Contract Acceptance. Inspection may include, but is not limited
                                         to, foundations and/or basement (including chronic water penetration), floor systems, ceilings,
                                         doors and windows, roof, insulation, exterior and interior wall systems, decks, porches,
                                         garages, plumbing, and electrical systems, heating and cooling systems and components,
                                         appliances, and mechanical equipment, and also other conditions as noted:
                                                                                                                                      .

                                         B. Mold: Buyer, at Buyer's expense, has the right to have a qualified expert selected by Buyer
                                         take air quality and surface samples in any area of the interior or exterior of the structures,
                                         including garage, to determine evidence of mold or mold spores of any kind and level(s) of
                                         toxicity. Samples will be sent for analysis to a qualified laboratory. Such inspection and
                                         laboratory analysis shall be completed and in the event mold or mold spores are found, a
                                         copy of the laboratory analysis and report together with a separate written statement
                                         indicating what repair or corrective action is required, shall be submitted to Seller, within
                                                                            (        ) days from the Date of Contract Acceptance.

                                         C. Environmental: Buyer, at Buyer's expense, has the right to have the Property inspected by
                                         a qualified expert selected by Buyer. Such inspection shall be completed and in the event
                                         unsatisfactory conditions are found, a copy of the entire inspection report shall be submitted to
                                         Seller, together with a written statement indicating what conditions in the report are considered
                                         unsatisfactory and what corrective action is required, within
                                         (       ) days from the Date of Contract Acceptance. Inspection(s) may include, but
                                         Buyer                 /                                        Page 1 of 4         10/18              Seller                /
         Redfin, 10320 Little Patuxent Parkway, Ste. 360 Columbia MD 21044                                                         Phone: 410-575-3104        Fax:             517 Piccadilly Rd,
         Lynn Ikle                                      Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 www.zipLogix.com
dotloop signature verification: dtlp.us/PnSh-GId5-0JVM
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                                Case 18-26312                    Doc 39-2              Filed 10/16/19                  Page 18 of 39


                                         are not limited to, the presence of asbestos, existence and integrity of underground oil/gasoline
                                         tanks, presence of solvents/paint thinners, urea formaldehyde foam insulation (UFFI), synthetic
                                         stucco (EIFS), polybutylene piping, mold spores, and other items if noted:
                                                                                                                                         .
                                         D. Radon: Buyer, at Buyer's expense, has the right to have the Property tested for radon in
                                         accordance with Environmental Protection Agency (EPA) testing protocols to determine
                                         whether the radon level (or average radon level if the test results are reported as an
                                         integrated average over time) equals or exceeds the action level as determined by the EPA.
                                         Such testing shall be completed and in the event the radon level equals or exceeds the EPA
                                         action level, a copy of the test results together with a separate written statement indicating
                                         what corrective action is required, shall be submitted to Seller, within
                                         (      ) days from the Date of Contract Acceptance.
                                         E. Chimney Inspection: Buyer, at Buyer's expense, has the right to have the Property's
                                         chimney(s), flue(s), and fireplace(s) inspected by a qualified expert, selected by Buyer, to
                                         determine safety and structural soundness. Such inspection shall be completed and in the
                                         event unsatisfactory conditions are found, a copy of the entire inspection report shall be
                                         submitted to the Seller, together with a written statement indicating what conditions in the
                                         report are considered unsatisfactory and what corrective action is required, within
                                                                               (         ) days from the Date of Contract Acceptance.
                                         Buyer and Seller understand that the chimney(s), flue(s), and fireplace(s) may
                                         need to be cleaned in order to perform said inspection, and Seller hereby authorizes Buyer
                                         to instruct inspector to clean systems if needed, at Buyer's expense.
                                         F. Lead-Based Paint Hazard Inspection: Buyer, at Buyer's expense, has the right to
                                         conduct a risk assessment or inspection of the Property for the presence of lead-based paint
                                         and/or lead-based paint hazards. The risk assessment or inspection of the Property shall be
                                         made by an individual certified by the Maryland Department of the Environment to conduct
                                         such assessment or inspection. Such assessment or inspection shall be completed and in
                                         the event lead-based paint hazards are found, a copy of the entire assessment report or
                                         inspection report shall be submitted to Seller, together with a written itemization of specific
                                         existing lead-based paint hazards and corrective action required to abate such lead-based
                                         paint hazards, within                                              (         ) days from the Date
                                         of Contract Acceptance. The time period specified above represents the mutually agreed
                                         upon time period for Buyer to conduct an assessment or inspection of the Property to
                                         determine the presence of lead-based paint and/or lead-based paint hazards. If Seller elects
                                         to correct the unsatisfactory condition(s), Seller shall furnish Buyer with written certification from
                                         an individual certified by the Maryland Department of the Environment demonstrating that the
                                         unsatisfactory condition(s) has been remedied prior to the date of settlement.
                          G. Additional Inspection(s): Buyer, at Buyer's expense, has the right to have the Property
                          inspected for                                                  . Such inspection(s) shall
                          be completed and in the event unsatisfactory conditions are found, a copy of the entire
                          inspection report shall be submitted to Seller, together with a written statement indicating
                          what conditions in the report are considered unsatisfactory and what corrective action is
                          required, within                       (      ) days from the Date of Contract Acceptance.
         Note: Termite and other wood destroying insect infestation inspection terms are governed by the "Wood
         Destroying Insect Inspection" paragraph of the Contract.
         3. RIGHTS AND OBLIGATIONS OF BUYER AND SELLER: Seller shall make the Property accessible for
         such inspections and shall have utilities in service at the time of the inspection. Neither Buyer, nor any agent or
         contractor of Buyer, shall in any way excavate, penetrate or otherwise damage any part of the Property without
         the prior written consent of Seller nor shall any furnishings, boxes, or personal property belonging to Seller be
         moved or relocated unless absolutely necessary in connection with the inspection. If the Property is part of a
         Buyer                 /                                                           Page 2 of 4        10/18                                     Seller                 /
                                                Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026   www.zipLogix.com            517 Piccadilly Rd,
dotloop signature verification: dtlp.us/PnSh-GId5-0JVM
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                                Case 18-26312                    Doc 39-2              Filed 10/16/19                  Page 19 of 39
         condominium, Buyer will be given access to the common areas to perform the inspection(s). Buyer and Seller
         shall have the right to be present during the inspection(s), and Buyer shall give Seller reasonable advance
         notice of the date and time of the inspection(s).

         4. INSPECTION REPORT PROCESS: The following terms shall apply to EACH initialed inspection
         contingency in Paragraph 2 above:

         A. Waiver of Buyer's Right to Terminate Contract

         If, within the time period specified, Buyer fails to have inspection performed, or if Buyer pursuant to paragraph
         4.C. below fails to submit entire inspection report to Seller along with a separate written statement indicating
         what conditions in the report are considered unsatisfactory, and what corrective action and/or credit is
         requested, Buyer shall be deemed to have accepted, as satisfactory, said inspection report; and Buyer shall
         have no right thereafter to terminate the Contract or request corrective action pursuant to the provisions of this
         Addendum. If Buyer elects not to request corrective action from Seller as a result of an inspection, Buyer shall
         not be required to submit a copy of the inspection report to Seller.

         B. Buyer's General Right to Terminate Contract

                      NOTICE: THIS PARAGRAPH 4.B. SHALL NOT APPLY UNLESS INITIALED BY BOTH BUYER AND
                      SELLER. If this Paragraph 4.B. is initialed only by Buyer, then no binding contract shall be deemed
                      to have been formed by and between the parties, even if this Addendum has been signed by both
                      Buyer and Seller, unless Seller shall delete this Paragraph 4.B. by strike-through, duly initialed by
                      Seller, which deletion shall be deemed to be a counter-offer by Seller to Buyer for acceptance by
                      Buyer. If Buyer wishes to accept the deletion of this Paragraph 4.B., then Buyer shall evidence such
                      acceptance by initials of Buyer.

                      Buyer, upon written notice to Seller given within the time period specified for each inspection
                      contingency, shall have the unconditional right to terminate the Contract for no stated reason, based
                      upon Buyer's general dissatisfaction with the inspection results. If Buyer elects to terminate the
                      Contract, the Contract shall become null and void, and all Deposit(s) shall be disbursed in accordance
                      with the Deposit(s) paragraph of the Contract.

                                                           Buyer:                         /                                                   Seller:                      /

         C. Buyer's Specific Right to Terminate Contract

         NOTICE: This paragraph 4.C. shall apply in the event paragraph 4.B. is not initialed by both Buyer and Seller
         OR if paragraph 4.B. is initialed by both Buyer and Seller but Buyer elects not to terminate the Contract
         pursuant to paragraph 4.B.

         Within five (5) days from receipt of notice from Buyer of an unsatisfactory inspection report, Seller shall notify
         Buyer in writing whether Seller, at Seller's expense, will repair or correct all, some, or none of the conditions
         noted by Buyer, or offer a credit. If Seller elects to repair or correct all of the stated unsatisfactory conditions,
         the Contract shall remain in full force and effect; and Seller shall repair or correct, in a good and workmanlike
         manner and prior to settlement, all of the unsatisfactory conditions noted by Buyer.

         If Seller elects to repair or correct only some, or none, of the unsatisfactory conditions, or fails to respond within
         the five (5) day period, Buyer, by written notice to Seller given within two (2) days of receipt of Seller's notice, or
         from the date that such written notice was to have been provided by Seller, may elect either to terminate the
         Contract or waive the right of repair or correction of any unsatisfactory conditions which Seller will not repair or
         correct. If Buyer elects to terminate the Contract, the Contract shall become null and void; and the Deposit(s)

         Buyer                 /                                                              Page 3 of 4     10/18                                     Seller                 /

                                                Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026   www.zipLogix.com            517 Piccadilly Rd,
dotloop signature verification: dtlp.us/PnSh-GId5-0JVM
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                                Case 18-26312                    Doc 39-2              Filed 10/16/19                  Page 20 of 39
         shall be disbursed in accordance with the Deposit(s) paragraph of the Contract. If Buyer waives the right of
         repair or correction of any conditions which Seller will not repair or correct, or if Buyer, within two (2) days of
         receipt of Seller's notice, fails to notify Seller of Buyer's election to either terminate the Contract or to waive the
         right to repair or correct any unsatisfactory conditions which Seller will not repair or correct, the Contract shall
         remain in full force and effect; and Seller shall repair or correct, in a good and workmanlike manner and prior to
         settlement all of the unsatisfactory conditions which Seller agreed to repair or correct.

         If Seller offers Buyer a credit, Buyer, by written notice to Seller given within two (2) days of receipt of Seller's
         offer, may elect either to terminate the Contract or accept the credit. If Buyer elects to terminate the Contract,
         the Contract shall become null and void; and the Deposit(s) shall be disbursed in accordance with the
         Deposit(s) paragraph of the Contract. If Buyer accepts the credit, or if Buyer, within two (2) days of receipt of
         Seller's notice, fails to notify Seller of Buyer's election to either terminate the Contract or accept the credit, the
         Contract shall remain in full force and effect; and Seller shall credit Buyer the amount Seller offered at
         settlement, subject to lender approval. It is Buyer's responsibility to confirm with lender that the entire credit
         provided for herein may be utilized. If lender prohibits Seller from payment of any portion of such credit, then
         said credit shall be reduced to the maximum amount allowed by lender.

         5. REPAIRS, CORRECTION, RE-INSPECTION: Seller agrees to complete repairs in sufficient time for Buyer
         to inspect prior to settlement. Buyer shall have the right to inspect the Property upon the completion of repairs
         or corrective action by Seller to confirm that Seller has performed, in a good and workmanlike manner, all of
         the repairs and corrective action, which Seller agreed to perform.

         6. DAMAGE TO PROPERTY: If Buyer or Buyer's agents or contractors damage the Property during the
         exercise of Buyer's rights under this Addendum, except for damage caused by Seller's negligence, Buyer shall
         promptly reimburse Seller for all costs incurred in correcting such damage.

                           All other terms and conditions of the Contract of Sale remain in full force and effect.


                                                                            9/26/2019

         Buyer Signature                                                                Date                  Seller Signature                                               Date
         Aruna Rao                                                                                            Joann D. Sachs

         Buyer Signature                                                                Date                  Seller Signature                                               Date




                                                                                          Page 4 of 4         10/18
         ©Copyright 2018 Maryland REALTORS®. For use by REALTOR® members of Maryland REALTORS® only. Except as negotiated by the parties to the
         Contract, this form may not be altered or modified in any form without the prior expressed written consent of Maryland REALTORS®.

                                                Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026   www.zipLogix.com   517 Piccadilly Rd,
dotloop signature verification: dtlp.us/PnSh-GId5-0JVM
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                                Case 18-26312                    Doc 39-2              Filed 10/16/19                  Page 21 of 39



                                                         CASH APPRAISAL CONTINGENCY ADDENDUM


         ADDENDUM dated                                                              September 25, 2019                                                              to Contract of Sale
         between Buyer                                                                                  Aruna Rao                                                                              and
         Seller                                                               Joann D. Sachs                                                                         for Property known
         as                                              111 HAMLET HILL RD #1011, BALTIMORE, MD 21210                                                                                             .

         The Contract is contingent upon Buyer obtaining an appraisal of the Property. The appraisal will be at Buyer's
         expense and will be performed by a Maryland licensed appraiser. The appraisal shall be ordered by Buyer within
                          Fourteen                 (     14   ) days of the Date of Contract Acceptance.
         1. If the appraised value of the Property is less than the Purchase Price as set forth in the Contract, Buyer shall
         notify Seller, in writing, of such fact within                       Two                      (   2     ) days from
         receipt of the written appraisal and shall include a copy of the written appraisal. The written notice from Buyer to
         Seller shall state whether: A) Buyer elects to proceed to purchase the Property notwithstanding the appraised
         value of the Property; OR B) Buyer requests the Seller reduce the Purchase Price to the appraised value. In the
         event Buyer notifies Seller of Buyer's election to proceed to purchase the Property notwithstanding the
         appraised value, the Contract shall remain in full force and effect and Seller shall have no obligation, right or
         election as provided in Paragraphs 2 or 3 of this Addendum.
         2. Upon receipt of the written notice from Buyer of Buyer's request to reduce the Purchase Price to the
         appraised value, Seller, at Seller's election and upon written notice to Buyer not later than Two
                               (     2     ) days following receipt by Seller of the written notice from Buyer, may either:
         A) agree to reduce the Purchase Price to the appraised value of the Property, in which event the Contract shall
         remain in full force and effect; OR B) decline to reduce the Purchase Price to the appraised value.
         3. If Seller declines to reduce the Purchase Price to the appraised value, or fails to respond within the time
         period above, Buyer, at Buyer's election, not later than                Two                 ( 2 ) days following
         receipt of the written notice from Seller, or from the date that such written notice was to have been provided by
         Seller, Buyer shall either: A) declare the Contract null and void and of no further force and effect, in which
         event, the Deposit(s) shall be disbursed in accordance with the Deposit(s) paragraph of the Contract; OR B)
         agree to purchase the Property at the Purchase Price notwithstanding the appraised value of the Property, in
         which event the Contract shall remain in full force and effect.

                             All other terms and conditions of the Contract shall remain in full force and effect.
                                                                                                                        Joann Sachs
                                                                                                                                                                       dotloop verified
                                                                                                                                                                       09/28/19 11:48 PM EDT
                                                                        9/26/2019                                                                                      ULED-MCBM-A3GA-CE0U


         Buyer Signature                                                             Date                      Seller Signature                                                                Date
         Aruna Rao                                                                                             Joann D. Sachs


         Buyer Signature                                                             Date                      Seller Signature                                                                Date




                                                                                                     10/17


         ©Copyright 2017 Maryland REALTORS®. For use by REALTOR® members of Maryland REALTORS® only. Except as negotiated by the parties to the
         Contract, this form may not be altered or modified in any form without the prior expressed written consent of Maryland REALTORS®.

         Redfin, 10320 Little Patuxent Parkway, Ste. 360 Columbia MD 21044                                                         Phone: 410-575-3104        Fax:                   517 Piccadilly Rd,
         Lynn Ikle                                      Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 www.zipLogix.com
dotloop signature verification: dtlp.us/9Rqo-g2sG-Yki9
                                dtlp.us/PnSh-GId5-0JVM
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                               Case 18-26312   Doc 39-2       Filed 10/16/19       Page 22 of 39




                                                                    STATE OF MARYLAND
                                                                REAL ESTATE COMMISSION

                                                   Understanding Whom Real Estate Agents Represent

                                                          THIS NOTICE IS NOT A CONTRACT

                          In this form “seller” includes “landlord”; “buyer” includes “tenant”; and “purchase” or “sale” includes “lease”

      Agents Who Represent the Seller
      Seller's Agent: A seller's agent works for the real estate company that lists and markets the property for the sellers
      and exclusively represents the sellers. A Seller’s agent may assist the buyer in purchasing the property, but his or
      her duty of loyalty is only to the seller.
      Subagent: A Subagent means a licensed real estate broker, licensed associate real estate broker, or licensed real
      estate salesperson who is not affiliated with or acting as the listing real estate broker for a property, is not a buyer’s
      agent, has an agency relationship with the seller , and assists a prospective buyer in the acquisition of real estate for
      sale in a non-agency capacity. The subagent works for a real estate company different from the company for which
      the seller's agent works. The subagent can assist a buyer in purchasing a property, but his or her duty of loyalty is
      only to the seller .
      If you are viewing a property listed by the company with whom the agent accompanying you is affiliated,
      and you have not signed a Buyer Agency Agreement and a “Consent for Dual Agency” form, that agent is
      representing the seller

      Agents Who Represent the Buyer
      Buyer's Agent : A buyer may enter into a written contract with a real estate broker which provides that the broker
      will represent the buyer in locating a property to buy. The agent from that broker’s company is then known as the
      buyer’s agent. The buyer’s agent assists the buyer in evaluating properties and preparing offers and developing
      negotiation strategies and works in the best interest of the buyer. The agent's fee is paid according to the written
      agreement between the broker and the buyer. If you as a buyer wish to have an agent represent you, you must enter
      into a written buyer agency agreement.
      Dual Agents
      The possibility of dual agency arises when the buyer's agent and the seller’s agent both work for the same real
      estate company, and the buyer is interested in property listed by that company. The real estate broker or the broker’s
      designee, is called the "dual agent." Dual agents do not act exclusively in the interests of either the seller or buyer,
      and therefore cannot give undivided loyalty to either party. There may be a conflict of interest because the interests
      of the seller and buyer may be different or adverse.
      If both seller and buyer agree to dual agency by signing a Consent For Dual Agency form, the "dual agent" (the
      broker or the broker’s designee) shall assign one agent to represent the seller (the seller's "intra-company agent")
      and another agent to represent the buyer (the buyer’s "intra-company agent"). Intra-company agents are required
      to provide the same services to their clients that agents provide in transactions not involving dual agency,
      including advising their clients as to price and negotiation strategies.


                                                                           P 1 of 2
dotloop signature verification: dtlp.us/9Rqo-g2sG-Yki9
                                dtlp.us/PnSh-GId5-0JVM
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                               Case 18-26312                Doc 39-2          Filed 10/16/19   Page 23 of 39

      If either party does not agree to dual agency, the real estate company must withdraw the agency agreement for that
      particular property with either the buyer or seller, or both. If the seller's agreement is terminated, the seller must then
      either represent him or herself or arrange to be represented by an agent from another real estate broker/company. If the
      buyer's agreement is terminated, the buyer may choose to enter into a written buyer agency agreement with a different
      broker/ company. Alternatively, the buyer may choose not to be represented by an agent of his or her own but simply
      to receive assistance from the seller's agent, from another agent in that company, or from a subagent from another
      company.
      No matter what type of agent you choose to work with, you have the following rights and responsibilities in selling or
      buying property:
         >Real estate agents are obligated by law to treat all parties to a real estate transaction honestly and fairly. They must
         exercise reasonable care and diligence and maintain the confidentiality of clients. They must not discriminate in the
         offering of properties; they must promptly present each written offer or counteroffer to the other party; and they must
         answer questions truthfully.
         >Real estate agents must disclose all material facts that they know or should know relating to a property. An agent's
         duty to maintain confidentiality does not apply to the disclosure of material facts about a property.
         >All agreements with real estate brokers and agents must be in writing and explain the duties and obligations of both
         the broker and the agent. The agreement must explain how the broker and agent will be paid and any fee-sharing
         agreements with other brokers.
         >You have the responsibility to protect your own interests. You should carefully read all agreements to make sure
         they accurately reflect your understanding. A real estate licensee is qualified to advise you on real estate matters
         only. If you need legal or tax advice, it is your responsibility to consult a licensed attorney or accountant.
      Any complaints about a real estate licensee may be filed with the Real Estate Commission at 500 North Calvert Street,
      Baltimore, MD 21202. (410) 230-6205

      We, the □ Sellers/Landlord                  □ Buyers/Tenants acknowledge receipt of a copy of this disclosure and
      that Keller Williams Legacy
            _____________________________________(firm name)
      and Scott Roof
          ________________________________________(salesperson) are working as:
            (You may check more than one box but not more than two)
            □ seller/landlord's agent
            □ subagent of the Seller
            □ buyer's /tenant’s agent

      Joann Sachs
                                                            dotloop verified
                                                            07/20/19 4:50 PM EDT
                                                            WFR0-UCSE-4WTZ-LAHL
      _________________________________________                                        _____________________________________
      Signature                                               (Date)                   Signature                            (Date)

               * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
      I certify that on this date I made the required agency disclosure to the individuals identified below and they were unable or unwilling to
      acknowledge receipt of a copy of this disclosure statement
     Joann Sachs
     __________________________________________                                        _________________________________________________
      Name of Individual to whom disclosure mad e                                      Name of Individual to whom disclosure made


      ________________________________________                                            ______________________
      Agent’s Signature                                                                         (Date)


                                                                                   P 2 of 2                                           Rev. 8/16/16 (11/1/16)
dotloop signature verification: dtlp.us/hoep-VNMm-8e89
                                dtlp.us/PnSh-GId5-0JVM
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                              Case 18-26312    Doc 39-2       Filed 10/16/19         Page 24 of 39




                                                                  STATE OF MARYLAND
                                                              REAL ESTATE COMMISSION

                                                         Consent for Dual Agency
                      (In this form, the word “seller” includes “landlord”; “buyer” includes “tenant”; and “purchase” or “sale” includes “lease”)


         When Dual Agency May Occur
         The possibility of Dual Agency arises when:
              1)          The buyer is interested in a property listed by a real estate broker; and
              2)          The seller’s agent and the buyer’s agent are affiliated with the same real estate broker.

        Important Considerations Before Making a Decision About Dual Agency
        A broker or the broker’s designee, acting as a dual agent does not exclusively represent either the seller or
        buyer; there may be a conflict of interest because the interests of the seller and buyer may be different or
        adverse. As a dual agent, the real estate broker does not owe undivided loyalty to either the seller or buyer.

        Before the buyer and seller can proceed to be represented by a broker acting as a dual agent, they must both sign
        Consent for Dual Agency. If the buyer has previously signed Consent for Dual Agency, the buyer must affirm
        the buyer’s consent for the purchase of a particular property before an offer to purchase is presented to the
        seller. If the seller has previously signed Consent for Dual Agency, the seller must affirm the seller’s consent
        for the sale of the property to a particular buyer before accepting an offer to purchase the property. The
        affirmation is contained on Page 2 of this form.

        Your Choices Concerning Dual Agency
        In a possible dual agency situation, the buyer and seller have the following options:

        1. Consent in writing to dual agency. If all parties consent in writing, the real estate broker or the broker’s
           designee (the “dual agent”) shall assign one real estate agent affiliated with the broker to represent the seller
           (the seller’s “intra-company agent”) and another agent affiliated with the broker to represent the buyer (the
           buyer’s “intra-company agent”). Intra-company agents are required to provide the same services to their
           clients that agents provide in transactions not involving dual agency , including advising their clients as to
           price and negotiation strategy.
        2. Refuse to consent to dual agency. If either party refuses to consent in writing to dual agency, the real
           estate broker must terminate the brokerage relationship for that particular property with the buyer, the
           seller, or both. If the seller's agreement is terminated, the seller must then either represent him or herself
           or arrange to be represented by another real estate company. If the buyer's agreement is terminated, the
           buyer may choose not to be represented by an agent of his or her own but simply to receive assistance
           from the seller's agent, from another agent in that company, or from a subagent from another company.
           Alternatively, the buyer may choose to enter into a written buyer agency agreement with a different
           broker/company.
                                                                  1 of 2
dotloop signature verification: dtlp.us/hoep-VNMm-8e89
                                dtlp.us/PnSh-GId5-0JVM
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                              Case 18-26312          Doc 39-2            Filed 10/16/19   Page 25 of 39


        Duties of a Dual Agent and Intra-Company Agent
        Like other agents, unless the client gives consent to disclose the information, dual agents and intra-company
        agents must keep confidential information about a client’s bargaining position or motivations. For example,
        without written consent of the client, a dual agent or intra-company agent may not disclose to the other party, or
        the other party’s agent:
        1)           Anything the client asks to be kept confidential; *
        2)           That the seller would accept a lower price or other terms;
        3)           That the buyer would accept a higher price or other terms;
        4)           The reasons why a party wants to sell or buy, or that a party needs to sell or buy quickly; or
        5)           Anything that relates to the negotiating strategy of a party.
        *      Dual agents and intra-company agents must disclose material facts about a property to all parties.
        How Dual Agents Are Paid
        Only the broker receives compensation on the sale of a property listed by that broker.
        If a financial bonus is offered to an agent who sells property that is listed with his/her broker, this fact must be
        disclosed in writing to both the buyer and seller.
        _______________________________________________________________________________________
        Consent for Dual Agency
        I have read the above information, and I understand the terms of the dual agency. I understand that I do not
        have to consent to a dual agency and that if I refuse to consent, there will not be a dual agency; and that I may
        withdraw the consent at any time upon notice to the dual agent. I hereby consent to have

        ____________________________________________________________
        Keller Williams Legacy                                                                             act as a Dual Agent for me as the
                                                         (Firm Name)

        _____Seller in the sale of the property at: 111
                                                    _____________________________________________________.
                                                        Hamlet Hill Road # 1011, Baltimore, MD 21210


        _____Buyer in the purchase of a property listed for sale with the above-referenced broker.
                                                                  dotloop verified
        Joann Sachs
        __________________________________________
                                         MB1R-3GCN-A3VZ-6PZR
                                                                  07/20/19 4:50 PM EDT
                                                                                           __________________________________________
        Signature                                  Date                                    Signature                              Date
        ___________________________________________________________________
        AFFIRMATION OF PRIOR CONSENT TO DUAL AGENCY
              The undersigned Buyer(s) hereby affirm(s) consent to dual agency for the following property:

        _________________________________________________________________________________________
        111 Hamlet Hill Road # 1011, Baltimore, MD 21210
        Property Address

        _________________________________________                                           _________________________________________
        Signature                             Date                                           Signature                           Date
              The undersigned Seller(s) hereby affirm(s) consent to dual agency for the Buyer(s) identified below:

        _________________________________________________________________________________________
        Name(s) of Buyer(s)

        __________________________________________        _________________________________________
        Signature                              Date       Signature                               Date
                                                   2 of 2                                  Rev. 8/16/1 6
        eff. (10/1/16)
dotloop signature verification: dtlp.us/A0ZT-iFIp-oKNn
                                dtlp.us/PnSh-GId5-0JVM
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                    Case 18-26312 Doc 39-2 Filed 10/16/19 Page 26 of 39
                     ATTENTION LICENSEES: THIS IS NOT AN ADDENDUM IT IS SUGGESTED
                     LANGUAGE. A form created by your broker/company with the below information
                     must be presented to the Seller no later than when the Seller signs the listing agreement
                     and the Buyer, prior to showing any properties listed by members of your team.


                                                   NOTIFICATION OF DUAL AGENCY WITHIN A TEAM

                            Under Maryland law, a team that provides real estate brokerage services must consist of
                            two or more associate brokers or salespersons, or a combination of the two, who:
                                   1. work together on a regular basis;
                                   2. represent themselves to the public as being part of one entity; and
                                   3. Designate themselves by a collective name such as “team” or “group.”

                            The team operates within a brokerage, and team members are supervised by a team leader
                            as well as by the broker, and, if they work in a brokerage branch office, by the branch
                            office manager.

                            The law permits one member of a team to represent the buyer and one member to
                            represent the seller in the same transaction only if certain conditions are met. If both
                            parties agree, the broker of the real estate brokerage with which the salespersons or
                            associate brokers are affiliated or the broker’s designee (the “dual agent”) shall
                            designate one team member as the intra-company agent for the buyer and another team
                            member as the intra-company agent for the seller. No one else may make that
                            designation.

                            The law also requires that the buyer and seller each be notified in writing that the
                            two agents are members of the same team, and that the team could have a financial
                            interest in the outcome of the transaction in addition to any financial benefit
                            obtained by selling one of the broker’s own listings. THIS CONSTITUTES YOUR
                            NOTICE OF THOSE FACTS.

                            Dual agency may occur only if both parties consent to it, and sign the Consent for Dual
                            Agency form prescribed by the Real Estate Commission. If you have concerns or
                            questions about being represented by a team member when another team member
                            represents the other party, you should address these to the broker or branch office
                            manager before signing the Consent form.


                            ACKNOWLEDGMENT OF RECEIPT OF NOTICE
                            I/we acknowledge receipt of the Notification of Dual Agency within a Team.

                          Joann Sachs
                                                             dotloop verified
                                                             07/20/19 4:50 PM EDT
                                                             U9GK-RFBA-BMEE-TS0T

                            ________________________________                         DATE:__________________



                            ________________________________
dotloop signature verification: dtlp.us/xVCb-RILZ-Qcrn
                                dtlp.us/PnSh-GId5-0JVM
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                                Case 18-26312      Doc 39-2        Filed 10/16/19
                             MARYLAND RESIDENTIAL PROPERTY DISCLOSURE AND DISCLAIMER STATEMENT
                                                                                                          Page 27 of 39


    Property Address: 111 Hamlet Hill Road # 1011, Baltimore, MD 21210
                      ______________________________________________________________________________________________

    Legal Description: ______________________________________________________________________________________________

                                                           NOTICE TO SELLER AND PURCHASER

    Section 10-702 of the Real Property Article, Annotated Code of Maryland, requires the seller of certain residential real property to furnish
    to the purchaser either (a) a RESIDENTIAL PROPERTY DISCLAIMER STATEMENT stating that the seller is selling the property "as
    is" and makes no representations or warranties as to the condition of the property or any improvements on the real property, except as
    otherwise provided in the contract of sale, or in a listing of latent defects; or (b) a RESIDENTIAL PROPERTY DISCLOSURE
    STATEMENT disclosing defects or other information about the condition of the real property actually known by the seller. Certain
    transfers of residential property are excluded from this requirement (see the exemptions listed below).

                             10-702. EXEMPTIONS. The following are specifically excluded from the provisions of §10-702:
                       1.    The initial sale of single family residential real property:
                                  A. that has never been occupied; or
                                  B. for which a certificate of occupancy has been issued within 1 year before the seller and buyer enter into a
                                      contract of sale;
                       2.    A transfer that is exempt from the transfer tax under §13-207 of the Tax-Property Article, except land installment
                             contracts of sales under §13-207(a) (11) of the Tax-Property Article and options to purchase real property under §13-
                             207(a)(12) of the Tax-Property Article;
                       3.    A sale by a lender or an affiliate or subsidiary of a lender that acquired the real property by foreclosure or deed in lieu of
                             foreclosure;
                       4.    A sheriff’s sale, tax sale, or sale by foreclosure, partition, or by court appointed trustee;
                       5.    A transfer by a fiduciary in the course of the administration of a decedent’s estate, guardianship, conservatorship, or
                             trust;
                       6.    A transfer of single family residential real property to be converted by the buyer into use other than residential use or to
                             be demolished; or
                       7.    A sale of unimproved real property.

    Section 10-702 also requires the seller to disclose information about latent defects in the property that the seller has actual knowledge of.
    The seller must provide this information even if selling the property “as is.” “Latent defects” are defined as: Material defects in real
    property or an improvement to real property that:
             (1) A purchaser would not reasonably be expected to ascertain or observe by a careful visual inspection of the real property; and
             (2) Would pose a direct threat to the health or safety of:
                 (i) the purchaser; or
                 (ii) an occupant of the real property, including a tenant or invitee of the purchaser.

                                             MARYLAND RESIDENTIAL PROPERTY DISCLOSURE STATEMENT

    NOTICE TO SELLERS: Complete and sign this statement only if you elect to disclose defects, including latent defects, or other
    information about the condition of the property actually known by you; otherwise, sign the Residential Property Disclaimer Statement.
    You may wish to obtain professional advice or inspections of the property; however, you are not required to undertake or provide any
    independent investigation or inspection of the property in order to make the disclosure set forth below. The disclosure is based on your
    personal knowledge of the condition of the property at the time of the signing of this statement.

    NOTICE TO PURCHASERS: The information provided is the representation of the Sellers and is based upon the actual knowledge of
    Sellers as of the date noted. Disclosure by the Sellers is not a substitute for an inspection by an independent home inspection company,
    and you may wish to obtain such an inspection. The information contained in this statement is not a warranty by the Sellers as to the
    condition of the property of which the Sellers have no knowledge or other conditions of which the Sellers have no actual knowledge.

    How long have you owned the property? ___________________

    Property System: Water, Sewage, Heating & Air Conditioning ( Answer all that apply)
    Water Supply            Public                Well            Other ____________
    Sewage Disposal         Public                Septic System approved for ________(# bedrooms) Other Type
    ______________
    Garbage Disposal        Yes            No
    Dishwasher              Yes           No
    Heating                 Oil  Natural Gas  Electric           Heat Pump Age ____  Other ___________________
    Air Conditioning        Oil  Natural Gas Electric            Heat Pump Age ____  Other ___________________
    Hot Water               Oil  Natural Gas Electric Capacity ___________ Age_____  Other ___________________
dotloop signature verification: dtlp.us/xVCb-RILZ-Qcrn
                                dtlp.us/PnSh-GId5-0JVM
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                                Case 18-26312   Doc 39-2    Filed 10/16/19   Page 28 of 39
    Please indicate your actual knowledge with respect to the following:
    1. Foundation: Any settlement or other problems?                     Yes       No        Unknown
    Comments:___________________________________________________________________________________________
    2. Basement: Any leaks or evidence of moisture?  Yes  No  Unknown  Does Not Apply
    Comments:___________________________________________________________________________________________
    3. Roof: Any leaks or evidence of moisture?                    Yes        No       Unknown
            Type of Roof:____________________Age________
    Comments:___________________________________________________________________________________________
            Is there any existing fire retardant treated plywood?        Yes       No        Unknown
    Comments:___________________________________________________________________________________________

    4. Other Structural Systems, including exterior walls and floors:
    Comments:___________________________________________________________________________________________
            Any defects (structural or otherwise)?         Yes        No   Unknown
    Comments:___________________________________________________________________________________________
    5. Plumbing system: Is the system in operating condition?          Yes  No           Unknown
    Comments:___________________________________________________________________________________________

    6. Heating Systems: Is heat supplied to all finished rooms?             Yes         No          Unknown
    Comments:___________________________________________________________________________________________
            Is the system in operating condition?                           Yes         No          Unknown
    Comments:___________________________________________________________________________________________
    7. Air Conditioning System: Is cooling supplied to all finished rooms? Yes  No  Unknown  Does Not Apply
    Comments:____________________________________________________________________________________________
            Is the system in operating condition?  Yes  No  Unknown  Does Not Apply
    Comments:_____________________________________________________________________________________________

    8. Electric Systems: Are there any problems with electrical fuses, circuit breakers, outlets or wiring?
               Yes               No.             Unknown
    Comments:_____________________________________________________________________________________________
    8A. Will the smoke alarms provide an alarm in the event of a power outage? ○ Yes ○ No
    Are the smoke alarms over 10 years old? ○ Yes ○ No
    If the smoke alarms are battery operated, are they sealed, tamper resistant units incorporating a silence/hush button, which use
    long-life batteries as required in all Maryland Homes by 2018? ○Yes ○ No
    Comments:______________________________________________________________
    9. Septic Systems: Is the septic system functioning properly?  Yes  No  Unknown  Does Not Apply
              When was the system last pumped? Date__________  Unknown
    Comments:_____________________________________________________________________________________________
    10. Water Supply: Any problem with water supply?                Yes                No               Unknown
    Comments:_____________________________________________________________________________________________
              Home water treatment system:                Yes                 No                Unknown
    Comments:_____________________________________________________________________________________________
              Fire sprinkler system:      Yes            No                  Unknown           Does Not Apply
    Comments:_____________________________________________________________________________________________
              Are the systems in operating condition?                          Yes               No            Unknown
    Comments:_____________________________________________________________________________________________
    11. Insulation:
         In exterior walls?               Yes            No                 Unknown
         In ceiling/attic?                Yes            No                  Unknown
         In any other areas?              Yes            No                 Where? ___________________
    Comments:_____________________________________________________________________________________________
    12. Exterior Drainage: Does water stand on the property for more than 24 hours after a heavy rain?
               Yes               No              Unknown
    Comments______________________________________________________________________________________________
              Are gutters and downspouts in good repair?  Yes                 No                Unknown
    Comments:_____________________________________________________________________________________________


                                                                      Page 2 of 4
dotloop signature verification: dtlp.us/xVCb-RILZ-Qcrn
                                dtlp.us/PnSh-GId5-0JVM
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                                Case 18-26312   Doc 39-2     Filed 10/16/19         Page 29 of 39

    13. Wood-destroying insects: Any infestation and/or prior damage?  Yes      No       Unknown
    Comments:_____________________________________________________________________________________________
           Any treatments or repairs?  Yes              No           Unknown
           Any warranties?             Yes              No           Unknown
    Comments:_____________________________________________________________________________________________

    14. Are there any hazardous or regulated materials (including, but not limited to, licensed landfills, asbestos, radon gas, lead-based paint,
    underground storage tanks, or other contamination) on the property?
                    Yes  No  Unknown
    If yes, specify below
    Comments:_____________________________________________________________________________________________

    15. If the property relies on the combustion of a fossil fuel for heat, ventilation, hot water, or clothes dryer operation, is a carbon
    monoxide alarm installed in the property?
                  o Yes      o No      0 Unknown
    Comments:____________________________________________________________________________________________

    16. Are there any zoning violations, nonconforming uses, violation of building restrictions or setback requirements or any recorded or
         unrecorded easement, except for utilities, on or affecting the property?
               Yes  No  Unknown
    If yes, specify below
    Comments:_____________________________________________________________________________________________
    16A. If you or a contractor have made improvements to the property, were the required permits pulled from the county or local
    permitting office? ○ Yes ○ No ○ Does Not Apply ○ Unknown
    Comments:_____________________________________________________________________________________________

    17. Is the property located in a flood zone, conservation area, wetland area, Chesapeake Bay critical area or Designated Historic District?
                       Yes               No               Unknown                  If yes, specify below
    Comments:_____________________________________________________________________________________________

    18.Is the property subject to any restriction imposed by a Home Owners Association or any other type of community association?
                        Yes              No               Unknown               If yes, specify below
    Comments:_____________________________________________________________________________________________

    19. Are there any other material defects, including latent defects, affecting the physical condition of the property?
                      Yes               No            Unknown
    Comments:_____________________________________________________________________________________________

    NOTE: Seller(s) may wish to disclose the condition of other buildings on the property on a separate
    RESIDENTIAL PROPERTY DISCLOSURE STATEMENT.

    The seller(s) acknowledge having carefully examined this statement, including any comments, and verify that it is
    complete and accurate as of the date signed. The seller(s) further acknowledge that they have been informed of
    their rights and obligations under §10-702 of the Maryland Real Property Article.
    Seller(s) _________________________________________________________ Date ___________________

    Seller(s) _________________________________________________________ Date____________________


    The purchaser(s) acknowledge receipt of a copy of this disclosure statement and further acknowledge that they
    have been informed of their rights and obligations under §10-702 of the Maryland Real Property Article.

    Purchaser ___________________________________________________                                          Date______________________

    Purchaser____________________________________________________                                          Date______________________



                                                                      Page 3 of 4
dotloop signature verification: dtlp.us/xVCb-RILZ-Qcrn
                                dtlp.us/PnSh-GId5-0JVM
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                                Case 18-26312   Doc 39-2   Filed 10/16/19               Page 30 of 39

                                  MARYLAND RESIDENTIAL PROPERTY DISCLAIMER STATEMENT


    NOTICE TO SELLER(S): Sign this statement only if you elect to sell the property without representations and
    warranties as to its condition, except as otherwise provided in the contract of sale and in the listing of latent defects
    set forth below; otherwise, complete and sign the RESIDENTIAL PROPERTY DISCLOSURE STATEMENT.

    Except for the latent defects listed below, the undersigned seller(s) of the real property make no representations or
    warranties as to the condition of the real property or any improvements thereon, and the purchaser will be
    receiving the real property "as is" with all defects, including latent defects, which may exist, except as otherwise
    provided in the real estate contract of sale. The seller(s) acknowledge having carefully examined this statement
    and further acknowledge that they have been informed of their rights and obligations under §10-702 of the
    Maryland Real Property Article.

    Section 10-702 also requires the seller to disclose information about latent defects in the property that the seller has actual knowledge of.
    The seller must provide this information even if selling the property “as is.” “Latent defects” are defined as: Material defects in real
    property or an improvement to real property that:
             (1) A purchaser would not reasonably be expected to ascertain or observe by a careful visual inspection of the real property; and
             (2) Would pose a direct threat to the health or safety of:
                 (i) the purchaser; or
                 (ii) an occupant of the real property, including a tenant or invitee of the purchaser.



    Does the seller(s) have actual knowledge of any latent defects? □ Yes □ No If yes, specify:
    ____________________________________________________________________________________________
    ____________________________________________________________________________________________
    ____________________________________________________________________________________________
    ____________________________________________________________________________________________
    ____________________________________________________________________________________________
    ____________________________________________________________________________________________
    ____________________________________________________________________________________________
    ____________________________________________________________________________________________
    ____________________________________________________________________________________________

                                                                                         dotloop verified
           Joann Sachs                                        07/20/19 4:50 PM EDT
    Seller _______________________________________________________
                                                              D0JN-E4SK-3RYA-B2PY  Date______________________

    Seller________________________________________________________                                          Date______________________



    The purchaser(s) acknowledge receipt of a copy of this disclaimer statement and further acknowledge that they
    have been informed of their rights and obligations under §10-702 of the Maryland Real Property Article.

    Purchaser ___________________________________________________                                                9/26/2019
                                                                                                            Date______________________

    Purchaser ___________________________________________________                                           Date______________________


                                                                     Page 4 of 4




    FORM: MREC/DLLR:            Rev 07/31/2018
dotloop signature verification: dtlp.us/pQC4-PdDA-lDo7
                                dtlp.us/PnSh-GId5-0JVM
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                               Case 18-26312             Doc 39-2               Filed 10/16/19          Page 31 of 39

                        DISCLOSURE OF INFORMATION ON LEAD-BASED PAINT AND/OR LEAD-BASED PAINT HAZARDS

      Property Address: 111 Hamlet Hill Road # 1011, Baltimore, MD 21210
                        ______________________________________________________________________________________________

      SELLER/LANDLORD REPRESENTS AND WARRANTS, INTENDING THAT SUCH BE RELIED UPON REGARDING THE ABOVE
                                                                       JS
      PROPERTY, THAT (SELLER/LANDLORD TO INITIAL APPLICABLE LINE): ______/_____
                                                                     07/20/19      housing was constructed prior to 1978 OR
                                                                   4:50 PM EDT
      ______/_____ date of construction is uncertain.             dotloop verified


      FEDERAL LEAD WARNING STATEMENT: A buyer/tenant of any interest in residential real property on which a residential dwelling was built prior to 1978 is notified that such
      property may contain lead-based paint and that exposure to lead from lead-based paint, paint chips or lead paint dust may place young children at risk of
      developing lead poisoning if not managed properly. Lead poisoning in young children may produce permanent neurological damage, including learning
      disabilities, reduced intelligence quotient, behavioral problems, and impaired memory. Lead poisoning also poses a particular risk to pregnant women. The
      seller/landlord of any interest in residential real property is required to disclose to the buyer/tenant the presence of known lead-base paint hazards and to
      provide the buyer/tenant with any information on lead-based paint hazards from risk assessments or inspections in the seller's/landlord’s possession. A
      tenant must receive a federally approved pamphlet on lead poisoning prevention. It is recommended that a buyer conduct a risk assessment or inspection
      for possible lead-based paint hazards prior to purchase.

      Seller's/Landlord’s Disclosure

      (a)     Presence of lead-based paint and/or lead-based paint hazards (initial (i) or (ii) below):
              (i) _____/_____ Known lead-based paint and/or lead-based paint hazards are present in the housing (explain).
              __________________________________________________________________________________________________________
              __________________________________________________________________________________________________________

                     JS
             (ii) _____/_____Seller/Landlord
                   07/20/19                           has no knowledge of lead-based paint and/or lead-based paint hazards in the housing.
                 4:50 PM EDT
      (b)    Records          and reports available to the seller (initial (i) or (ii) below):
                dotloop verified


              (i) _____/_____ Seller/Landlord has provided the purchaser/tenant with all available records and reports pertaining to
              lead-based paint and/or lead-based paint hazards in the housing (list documents below).
              __________________________________________________________________________________________________________
              __________________________________________________________________________________________________________

                      JS
              (ii) _____/_____
                    07/20/19          Seller/Landlord has no reports or records pertaining to lead-based paint and/or lead-based paint
                  4:50 PM EDT
              hazards        in the housing.
                 dotloop verified


      Buyer's/Tenant’s Acknowledgment (initial)

      (c) _____/_____ Buyer/Tenant has received copies of all information listed in section (b)(i) above, if any.

      (d) _____/_____ Buyer/Tenant has received the pamphlet Protect Your Family from Lead In Your Home.

      (e) Buyer has (initial (i) or (ii) below):

             (i) _____/_____ received a 10-day opportunity (or mutually agreed upon period) to conduct a risk assessment or inspection
                              for the presence of lead-based paint and/or lead-based paint hazards; or

             (ii) _____/_____ waived the opportunity to conduct a risk assessment or inspection for the presence of lead-based paint
                              and/or lead-based paint hazards.

      Agent's Acknowledgment (initial)

             SR
            07/19/19 Agent has informed the Seller/Landlord of the Seller's/Landlord’s obligations under 42 U.S.C. 4852(d) and is aware of his/her
      (f) ______
          2:54 PM EDT
      responsibility
         dotloop verified to ensure compliance.

      Certification of Accuracy
      The following parties have reviewed the information above and certify, to the best of their knowledge, that the information they have
      provided is true and accurate.
      Joann Sachs
      ______________________________________________
                                                          dotloop verified
                                                          07/20/19 4:50 PM EDT    _____________________________________________    9/26/2019
                                                                       WJFZ-60GU-JADO-JLHI
      Seller/Landlord                                                       Date                     Buyer/Tenant                                                      Date

      ______________________________________________                                                 ______________________________________________
      Seller/Landlord                         Date                                                   Buyer/Tenant                           Date
                                                                     dotloop verified
      Scott Roof
      ______________________________________________
                                          07/19/19 2:54 PM EDT                                                                         9/26/2019
                                                                                                     ______________________________________________
                                          6TRK-7K1B-XZNS-2UWS
      Seller’s/Landlord’s Agent                  Date                                                Buyer’s/Tenant’s Agent                 Date

                                                                                             10/17
      
       Copyright 2017 Maryland REALTORS®. For use by REALTOR® members of Maryland REALTORS® only. Except as negotiated by the parties to the Contract, this form may not be altered
      or modified in any form without the prior expressed written consent of Maryland REALTORS®.
dotloop signature verification: dtlp.us/PnSh-GId5-0JVM
                                dtlp.us/Pkcx-UI0h-A6Z7
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                                Case 18-26312         Doc 39-2          Filed 10/16/19             Page 32 of 39



         NOTICE TO BUYER AND SELLER OF BUYER’S RIGHTS AND SELLER’S OBLIGATIONS UNDER
           MARYLAND’S SINGLE FAMILY RESIDENTIAL PROPERTY CONDITION DISCLOSURE LAW
                                                                                                   9/26/2019
      ADDENDUM #________________________________ dated _______________________________ to the Contract of Sale
                       Aruna Rao
      between Buyer _______________________________________________________________________________________
      and Seller Joann
                 ___________________________________________________________________________________________
                       D. Sachs
      for Property known as 111
                             _________________________________________________________________________________.
                                Hamlet Hill Road # 1011, Baltimore, MD 21210

      NOTE: This notice does not apply to: (1) the initial sale of single family residential property which has never been occupied, or for which a certificate of
      occupancy has been issued within one year prior to the date of the Contract; (2) a transfer that is exempt from the transfer tax under Subsection 13-207of the
      Tax-Property Article, except land installments contracts of sale under Subsection 13-207(a)(11) of the Tax-Property Article and options to purchase real
      property under Subsection 13-207(a)(12) of the Tax-Property Article; (3) a sale by a lender or an affiliate or subsidiary of a lender that acquired the real
      property by foreclosure or deed in lieu of foreclosure; (4) a sheriff’s sale, tax sale, or sale by foreclosure, partition or by court appointed trustee; (5) a transfer
      by a fiduciary in the course of the administration of a decedent’s estate, guardianship, conservatorship, or trust; (6) a transfer of single family residential real
      property to be converted by the buyer into a use other than residential use or to be demolished; or (7) a sale of unimproved real property.

               Section 10-702 of the Real Property Article of the Annotated Code of Maryland (“Section 10-702”) requires that a seller
      of a single family residential property (“the property”) deliver to each buyer, on or before entering into a contract of sale, on a
      form published and prepared by the Maryland Real Estate Commission, EITHER:

                   (A)          A written property condition disclosure statement listing all defects including latent defects, or information of
                                which the seller has actual knowledge in relation to the following:

                                (i)          Water and sewer systems, including the source of household water, water
                                             treatment systems, and sprinkler systems;
                                (ii)         Insulation;
                                (iii)        Structural systems, including the roof, walls, floors, foundation and any
                                             basement;
                                (iv)         Plumbing, electrical, heating, and air conditioning systems;
                                (v)          Infestation of wood-destroying insects;
                                (vi)         Land use matters;
                                (vii)        Hazardous or regulated materials, including asbestos, lead-based paint,
                                             radon, underground storage tanks, and licensed landfills;
                                (viii)       Any other material defects, including latent defects, of which the seller has actual knowledge;
                                (ix)         Whether the required permits were obtained for any improvements made to the property;
                                (x)          Whether the smoke alarms:
                                             1. will provide an alarm in the event of a power outage;
                                             2. are over 10 years old; and
                                             3. if battery operated, are sealed, tamper resistant units incorporating a silence/hush button and use
                                                  long-life batteries as required in all Maryland homes by 2018; and
                                (xi)         If the property relies on the combustion of a fossil fuel for heat, ventilation, hot water, or clothes dryer
                                             operation, whether a carbon monoxide alarm is installed on the property.

                                “Latent defects” under Section 10-702 means material defects in real property or an improvement to real
                                property that:

                                (i)          A buyer would not reasonably be expected to ascertain or observe by a careful visual inspection, and
                                (ii)         Would pose a threat to the health or safety of the buyer or an occupant of the property, including a
                                             tenant or invitee of the buyer;

                                                                                 OR

                   (B)          A written disclaimer statement providing that:

                                (i)          Except for latent defects of which the seller has actual knowledge, the
                                             seller makes no representations or warranties as to the condition of the
                                             real property or any improvements on the real property; and
                                (ii)         The buyer will be receiving the real property “as is,” with all defects,
                 Buyer____/_____                                                                                                                 JS
                                                                                                                                        Seller 07/20/19
                                                                                                                                                ____/____
                                                                                                                                             4:50 PM EDT
                                                                                                                                            dotloop verified
                                                                       Page 1 of 2        10/14
dotloop signature verification: dtlp.us/PnSh-GId5-0JVM
                                dtlp.us/Pkcx-UI0h-A6Z7
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                                Case 18-26312           Doc 39-2           Filed 10/16/19              Page 33 of 39

                                             including latent defects, that may exist, except as otherwise provided in the contract of sale of the
                                             property.

               At the time the disclosure or disclaimer statement is delivered to you (“the buyer”), you are required to date and sign a
      written acknowledgement of receipt on the disclosure or disclaimer statement which shall be included in or attached to the
      contract of sale.

               Section 10-702 further provides that a buyer who receives the disclosure or disclaimer statement on or before entering
      into a contract of sale does not have the right to rescind the contract based upon the information contained in the disclosure or
      disclaimer statement.

               You are hereby notified that, in certain circumstances, you have the right to rescind your contract with the seller if the
      seller fails to deliver to you the written property condition disclosure or disclaimer statement. Section 10-702 provides that a
      buyer who does not receive the disclosure or disclaimer statement on or before entering into the contract has the unconditional
      right, upon written notice to the seller or seller’s agent:

                                (i)          To rescind the contract at any time before the receipt of the disclosure or disclaimer statement or within
                                             5 days following receipt of the disclosure or disclaimer statement; and
                                (ii)         To the immediate return of any deposits made on account of the contract.

               Your right to rescind the contract under Section 10-702 terminates if not exercised before making a written application
      to a lender for a mortgage loan, if the lender discloses in writing at or before the time application is made that the right to rescind
      terminates on submission of the application or within 5 days following receipt of a written disclosure from a lender who has
      received your application for a mortgage loan, if the lender’s disclosure states that your right to rescind terminates at the end
      of that 5 day period.

               Your rights as a buyer under Section 10-702 may not be waived in the contract and any attempted waiver is void. Your
      rights as the buyer to terminate the contract under Section 10-702 are waived conclusively if not exercised before:

                                (i)          Closing or occupancy by you, whichever occurs first, in the event of a sale; or
                                (ii)         Occupancy, in the event of a lease with option to purchase.

               The information contained in the property condition disclosure statement is the representation of the seller and not the
      representation of the real estate broker or sales person, if any. A disclosure by the seller is not a substitute for an inspection
      by an independent professional home inspection company. You should consider obtaining such an inspection. The information
      contained in a disclosure statement by the seller is not a warranty by the seller as to the condition of the property of which
      condition the seller has no actual knowledge or other condition, including latent defects, of which the seller has no actual
      knowledge. The seller is not required to undertake or provide an independent investigation or inspection of the property in
      order to make the disclosures required by Section 10-702. The seller is not liable for an error, inaccuracy or omission in the
      disclosure statement if the error, inaccuracy or omission was based upon information that was not within the actual knowledge
      of the seller or was provided to the seller by a third party as specified in Section 10-702(i) or (j).

                   You may wish to obtain professional advice about the property or obtain an inspection of the property.

              The undersigned buyer(s) and seller(s) acknowledge receipt of this notice on the date indicated below and
      acknowledge that the real estate licensee(s) named below have informed the buyer(s) and the seller(s) of the buyer(s)’ rights
      and the seller(s)’ obligations under Section 10-702.
                                                                9/26/2019                                                                                         dotloop verified

      ________________________________________________                                        Joann Sachs                             07/20/19 4:50 PM EDT
                                                                                               ________________________________________________
                                                                                                                                      ROUE-5QIJ-BJXQ-VXL9

      Buyer’s Signature                  Date                                                  Seller’s Signature                Date

      ________________________________________________                                         ________________________________________________
      Buyer’s Signature                  Date                                                  Seller’s Signature                Date
                                                                  9/26/2019                   Scott Roof                              07/19/19 2:54 PM EDT
                                                                                                                                                                  dotloop verified

      _________________________________________________                                        _______________________________________________
                                                                                                                                      TKMO-0JEA-7KKJ-BZ9R

      Agent’s Signature                  Date                                                   Agent’s Signature                Date
      
       Copyright 2014 Maryland Association of REALTORS®, Inc. For use by REALTOR® members of the Maryland Association of REALTORS® only. Except as negotiated by the parties to the
      Contract, this form may not be altered or modified in any form without the prior expressed written consent of the Maryland Association of REALTORS®, Inc.

                                                                                  Page 2 of 2 10/14
dotloop signature verification: dtlp.us/RFUT-L4uc-Kayh
                                dtlp.us/PnSh-GId5-0JVM
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                                Case 18-26312               Doc 39-2          Filed 10/16/19             Page 34 of 39
                                                    BALTIMORE CITY NOTICES AND DISCLOSURES ADDENDUM
                                                         (For use with Maryland Association of REALTORS Residential Contract of Sale)

                                                                                                                                                9/26/2019
         ADDENDUM NUMBER ___________dated______________ To CONTRACT OF SALE (the “Contract”) dated____________________________________
                       Aruna Rao
         BUYER:_______________________________________________________________________________________________________________________________

                Joann D. Sachs
         SELLER:______________________________________________________________________________________________________________________________

                  111 Hamlet Hill Road # 1011, Baltimore, MD 21210
         PROPERTY:___________________________________________________________________________________________________________________________

         1. MASTER PLAN: Buyer is hereby advised that the Property, or the area in which the Property is located, may be affected by provisions of the current Baltimore
         City Master Plan. You may wish to review the Master Plan. To become fully informed of current and future land use plans, facilities plans, public works plans or
         school plans, you should consult the appropriate Baltimore City agency for information regarding such plans. For further information, contact Baltimore City
         Department of Planning at 410-396-7526 (PLAN), 417 E. Fayette Street, 8th Floor, Baltimore, MD 21202.

         Buyer acknowledges that Seller has informed Buyer that (a) the Property may be affected by provisions of the Master Plan and that Buyer may wish to review the
         Master Plan, and (b) in order to become fully informed of current and future land use plans, facilities plans, public works plans, school plans, or other plans affecting
         the Property or locality, Buyer should consult the appropriate state, Baltimore City or other authorities for information regarding such plans.

         Buyer’s Signature:_________________________________________________ Buyer’s Signature:_________________________________________________

         2. PROPERTY LOCATED IN BALTIMORE CITY: Tenant’s Right of First Refusal: If the property is, or has been, within six (6) months of the date hereof, a
         single family residential rental dwelling in Baltimore City, Maryland, the validity of the Contract is contingent upon compliance with the provisions of Title 13, Subtitle
         6 of the Baltimore City Code (2004 Edition, as amended). Transfer Certificate: The zoning ordinance of Baltimore City, Subtitle 5 of the Baltimore City Code, 2005
         Edition, regulates that every person who sells property in Baltimore City (other than a 1 or 2 family dwelling) shall attach to the Contract or instrument of conveyance, a
         Transfer Certificate issued by the Baltimore Zoning Administration.

         3. NEWLY CONSTRUCTED RESIDENCES IN BALTIMORE CITY: Qualified buyers of newly constructed dwellings in Baltimore City may be entitled to
         receive the Baltimore City Newly Constructed Dwelling Real Property Tax Credit. If eligible, buyers must file the required application with the Baltimore City
         Department of Finance within 90 days after settlement or within 90 days after the owner first receives a notice of assessment on the building. Other conditions may be
         required by the department. Additional information may be obtained from the department by calling 443-984-4053.

         4. DISCLOSURE OF HEAVY-INDUSTRIAL AND RAILROAD OPERATIONS: Buyer is advised that the property may be located near heavy-industrial
         operation (that is, land uses limited to an M-3 industrial zoning district under Zoning Code Title 7, Subtitle 4) or near railroad operations.

         These operations may involve the use of machinery, trucks, or trains, 24 hours a day, 7 days a week, and may create or cause noises, odors, fumes, bright lights,
         vibrations, and safety hazards.

         Detailed information on the location of heavy-industrial (M-3) zones and on the location of railroad tracks can be found on the “BaltimoreCityView” website, at
         http://CityView.BaltimoreCity.gov.



                                                                                                                  9/26/2019
         ________________________________________________________________________                              _______________________________________
         BUYER                                                                                                 DATE

         ________________________________________________________________________                              _______________________________________
         BUYER                                                                                                 DATE
                                                                                                                                                 dotloop verified
         Joann Sachs                                                                                                                             07/20/19 4:50 PM EDT
         ________________________________________________________________________                              _______________________________________
                                                                                                                                          LVDC-IRX8-QVYD-O6ID

         SELLER                                                                                                DATE

         ________________________________________________________________________                              _______________________________________
         SELLER                                                                                                DATE

         This form has been prepared for the sole use of the following Boards/Associations of REALTORS and their members. Each Board/Association, including its
            members and employees, assumes no responsibility if this form fails to protect the interests of any party. Each party should seek its own legal, tax, and
                                                                           financial or other advice.




                             The Greater Baltimore Board of REALTORS, Inc.                               Harford County Association of REALTORS, Inc.
                             Carroll County Association of REALTORS. Inc.                                Howard County Association of REALTORS, Inc.



         FORM BC001 (REV. 10/2012)                 2012 The Greater Baltimore Board of REALTORS, Inc.
dotloop signature verification: dtlp.us/PnSh-GId5-0JVM
                                dtlp.us/iWo0-nP4Z-4ZN3
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                               Case 18-26312       Doc 39-2     Filed 10/16/19   Page 35 of 39




                                                                CONDOMINIUM RESALE NOTICE
                                                                    9/26/2019
         ADDENDUM/AMENDMENT dated______________________________________________ to Contract of Sale
                             Aruna Rao
         between Buyer(s):_________________________________________________________________________
         and Seller(s):_____________________________________________________________________________
                       Joann D. Sachs
         for Property known as:______________________________________________________________________
                                 111 Hamlet Hill Road # 1011, Baltimore, MD 21210
         Condominium Unit # 1011___________ Building #____________________, Section/Regime #______________,in
         __________________________________________________________________ Condominium Association.

                                                        PART ONE
         NOTICE: This notice applies where the condominium project contains seven (7) units or more. Seller (“unit
         owner”) is required by law to furnish to buyer(s) not later than fifteen (15) days prior to closing certain information
         concerning the condominium, which is described in Section 11-135 of the Maryland Condominium Act (Real
         Property Article, Annotated Code of Maryland, Section 11-101 et. seq.). This information must include the
         following:

         1. A copy of the Declaration (condominium plat not required).
         2. A copy of the Bylaws.
         3. A copy of the Rules or Regulations of the Condominium.
         4. A certificate from the Council of Unit Owners which includes:
                 a) A statement disclosing the effect on the proposed conveyance of any right of first refusal or other
                 restraint on the free alienability of the unit, other than any restraint created by the unit owner;
                 b) A statement of the amount of the common expense assessment and any unpaid common expense or
                 special assessment adopted by the Council of Unit Owners that is due and payable from the selling unit
                 owner;
                 c) A statement of any other fees payable by unit owners to the Council of Unit Owners;
                 d) A statement of any capital expenditures approved by the Council of Unit Owners or its authorized
                 designee planned at the time of the conveyance which are not reflected in the current operating budget
                 included in the certificate;
                 e) The most recent regularly prepared balance sheet and income expense statement, if any, of the
                 condominium;
                 f) The current operating budget of the condominium, including the current reserve study report or a
                 summary of the report, a statement of the status and amount of any reserve or replacement fund, or a
                 statement that there is no reserve fund;
                 g) A statement of any unsatisfied judgments and the status of any pending lawsuits to which the Council
                 of Unit Owners is a party, excluding assessment collection suits;
                 h) A statement generally describing any insurance policies provided for the benefit of unit owners, a
                 notice that the policies are available for inspection stating the location at which they are available, and a
                 notice that the terms of the policy prevail over the general description;
                 i) A statement as to whether the Council of Unit Owners has actual knowledge of any violation of the
                 health or building codes with respect to the common elements of the condominium; and
                 j) A description of any recreational or other facilities which are to be used by the unit owners or maintained
                 by them or the Council of Unit Owners, and a statement as to whether or not they are to be part of the
                 common elements.
         5. A statement by the unit owner as to whether the unit owner has knowledge:
                 a) That any alteration to the unit or to the limited common elements assigned to the unit violates any
                 provision of the Declaration, Bylaws, or Rules and Regulations;
                 b) Of any violation of the health or building codes with respect to the unit or to the limited common
                 elements assigned to the unit; and
                 c) The unit is subject to an extended lease under Section 11-137 of the Maryland Condominium Act or
                 under local law and, if so, a copy of the lease must be provided.
                                          Buyer _____ / _____          Page 1 of 2   10/17                  JS / _____
                                                                                                   Seller _____
                                                                                                           07/20/19
                                                                                                         4:50 PM EDT
                                                                                                        dotloop verified
dotloop signature verification: dtlp.us/PnSh-GId5-0JVM
                                dtlp.us/iWo0-nP4Z-4ZN3
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                               Case 18-26312             Doc 39-2           Filed 10/16/19              Page 36 of 39
                                                                                                                                       Condominium Resale Notice

         6. A written notice of the unit owner’s responsibility for the Council of Unit Owners’ property insurance deductible
         and the amount of the deductible.


                                                                                    PART TWO

         NOTICE: This notice applies where the condominium project contains six (6) units or less. Seller is required by
         law to furnish to buyer(s) not later than fifteen (15) days prior to closing certain information concerning the
         condominium, which is described in Section 11-135 of the Maryland Condominium Act. This information must
         include the following:

         1. A copy of the Declaration (other than the plats);
         2. A copy of the Bylaws;
         3. A copy of the Rules or Regulations of the Condominium; and
         4. A statement by Seller of his expenses relating to the common elements during the preceding twelve (12)
         months.
         5. A written notice of the unit owner’s responsibility for the Council of Unit Owners’ property insurance deductible
         and the amount of the deductible.

         The brokers and agents negotiating this sale assume and accept no responsibility for any representations made
         in any resale certificate provided in accordance with the Maryland Condominium Act, and by the execution of
         this Contract of Sale, both Buyer and Seller agree to indemnify, defend, protect and hold harmless the brokers
         and agents negotiating this contract from any claim demand, suit, cause of action or matter or thing whatsoever
         arising out of the issuance of any resale certificate.

         This Addendum/Amendment is considered part of Contract of Sale and of equal force and effect as all other
         terms and conditions which otherwise remain the same. This is a legally binding document. If not understood,
         seek competent legal advice.

         BUYER MAY, AT ANY TIME WITHIN 7 DAYS FOLLOWING RECEIPT OF ALL THIS INFORMATION, RESCIND
         IN WRITING THE CONTRACT OF SALE, WITHOUT STATING A REASON AND WITHOUT ANY LIABILITY
         ON BUYERS’ PART. UPON RECISSION, BUYER IS ENTITLED TO THE RETURN OF ANY DEPOSIT MADE
         ON ACCOUNT OF THE CONTRACT. THE RETURN OF ANY DEPOSITS HELD IN TRUST BY A LICENSED
         REAL ESTATE BROKER TO BUYER SHALL COMPLY WITH THE PROCEDURES SET FORTH SECTION 17-
         505 OF THE BUSINESS OCCUPATIONS AND PROFESSIONS ARTICLE OF THE MARYLAND CODE. ONCE
         THE SALE IS CLOSED, BUYER’S RIGHT TO CANCEL THIS CONTRACT IS TERMINATED.

                                                                 9/26/2019
                                                                                                           Joann Sachs
                                                                                                                                                                dotloop verified
                                                                                                                                                                07/20/19 4:50 PM EDT
         ____________________________________________                                                      ____________________________________                 LX4B-9WBY-ZHXC-XCLN


         Buyer                           Date                                                              Seller                                           Date

         ____________________________________________                                                      ____________________________________
         Buyer                          Date                                                               Seller                   Date




                                                                                  Page 2 of 2     10/17
         
          Copyright 2017 Maryland REALTORS®. For use by REALTOR® members of Maryland REALTORS® only. Except as negotiated by the parties to the Contract, this form may not be
         altered or modified in any form without the prior expressed written consent of Maryland REALTORS®.
dotloop signature verification: dtlp.us/PnSh-GId5-0JVM
                                dtlp.us/lzgZ-rMNv-DQSj
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                                Case 18-26312   Doc 39-2      Filed 10/16/19    Page 37 of 39




                                                  MARYLAND HOMEOWNERS ASSOCIATION ACT
                                                                     NOTICE TO BUYER
                                                  For resale of a lot within a development of ANY size
                                     OR for the initial sale of a lot within a development containing 12 or fewer lots,
                                      to a person who intends to occupy or rent the lot for residential purposes.
                                                                      9/26/2019
         ADDENDUM DATED _________________________________________________ TO CONTRACT OF SALE
                         Aruna Rao
         BUYER(S): ______________________________________________________________________________
         SELLER(S):______________________________________________________________________________
                                                            Joann D. Sachs
         PROPERTY: _____________________________________________________________________________
                                           111 Hamlet Hill Road # 1011, Baltimore, MD 21210


         The following notice applies to members of the public who intend to occupy or rent a lot for residential
         purposes. Under the Maryland Homeowners Association Act (Act”), "lot" means any plot or parcel of
         land on which a dwelling is located or will be located within a development.

         This sale is subject to the requirements of the Maryland Homeowners Association Act (“the Act"). The
         Act requires that the seller disclose to you, at or before the time the contract is entered into, or within 20
         calendar days of entering into the contract, certain information concerning the development in which
         the lot you are purchasing is located. The content of the information to be disclosed is set forth in Section
         11B-106(b) of the Act (“the MHAA information”) as follows:

                      (1). A statement as to whether the lot is located within a development;

                      (2). Fees:

                                  (i). The current monthly fees or assessments imposed by the homeowners association
                                  upon the lot;
                                  (ii). The total amount of fees, assessments, and other charges imposed by the
                                  homeowners association upon the lot during the prior fiscal year of the homeowners
                                  association; and
                                  (iii). A statement of whether any of the fees, assessments, or other charges against the
                                  lot are delinquent;

                      (3). The name, address, and telephone number of the management agent of the homeowners
                      association, or other officer or agent authorized by the homeowners association to provide to
                      members of the public, information regarding the homeowners association and the
                      development, or a statement that no agent or officer is presently so authorized by the
                      homeowners association;

                      (4). A statement as to whether the owner has actual knowledge of:

                                  (i). The existence of any unsatisfied judgments or pending lawsuits against the
                                  homeowners association; and
                                  (ii). Any pending claims, covenant violations actions, or notices of default against the
                                  lot; and

                      (5). A copy of:

                                  (i). The articles of incorporation, the declaration, and all recorded covenants and
                                  restrictions of the primary development, and of other related developments to the extent
                                  reasonably available, to which the buyer shall become obligated on becoming an owner
                                                                                                             JS
                                       Buyer _____/_____              Page 1 of 2 10/17           Seller _____
                                                                                                          07/20/19 / _____
                                                                                                        4:50 PM EDT
                                                                                                       dotloop verified
dotloop signature verification: dtlp.us/PnSh-GId5-0JVM
                                dtlp.us/lzgZ-rMNv-DQSj
  DocuSign Envelope ID: 2D4B59D9-1B40-45F7-92C6-F5DB82FB647D
                                                Case 18-26312            Doc 39-2            Filed 10/16/19              Page 38 of 39
                                                                                               Maryland Homeowners Association Act Notice To Buyer

                                  of the lot, including a statement that these obligations are enforceable against an
                                  owner's tenants, if applicable; and
                                  (ii). The bylaws and rules of the primary development, and of other related developments
                                  to the extent reasonably available, to which the buyer shall become obligated on
                                  becoming an owner of the lot, including a statement that these obligations are
                                  enforceable against an owner and the owner's tenants, if applicable.

         If you have not received all of the MHAA information 5 calendar days or more before entering into the
         contract, you have 5 calendar days to cancel the Contract after receiving all of the MHAA information.
         You must cancel the contract in writing, but you do not have to state a reason. The seller must also
         provide you with notice of any changes in mandatory fees exceeding 10 percent of the amount previously
         stated to exist and copies of any other substantial and material amendment to the information provided
         to you. You have 3 calendar days to cancel this contract after receiving notice of any changes in
         mandatory fees, or copies of any other substantial and material amendments to the MHAA information
         which adversely affect you.

         If you do cancel the contract, you will be entitled to a refund of any deposit you made on account of the
         contract. However, unless you return the MHAA information to the seller when you cancel the contract,
         the seller may keep out of your deposit the cost of reproducing the MHAA information, or $100,
         whichever amount is less. If the deposit is held in trust by a licensed real estate broker, the return of the
         deposit to you shall comply with the procedures set forth in Section 17-505 of the Business Occupations
         and Professions Article of the Maryland Code.

         By purchasing a lot within this development, you will automatically be subject to various rights,
         responsibilities, and obligations, including the obligation to pay certain assessments to the homeowners
         association within the development. The lot you are purchasing may have restrictions on:

                      A.   Architectural Changes, Design, Color, Landscaping, Or Appearance;
                      B.   Occupancy Density;
                      C.   Kind, Number, Or Use Of Vehicles;
                      D.   Renting, Leasing, Mortgaging Or Conveying Property;
                      E.   Commercial Activity; Or
                      F.   Other Matters.

         You should review the MHAA information carefully to ascertain your rights, responsibilities, and
         obligations within the development.

                                                                                                                                                                  dotloop verified

         _________________________________________
                                                                  9/26/2019                        Joann Sachs
                                                                                                   _________________________________________
                                                                                                                                   5KZS-J6QW-RCKM-QBPE
                                                                                                                                                                  07/20/19 4:50 PM EDT


         Buyer                              Date                                                   Seller                               Date

         _________________________________________                                                 _________________________________________
         Buyer                              Date                                                   Seller                            Date




                                                                                     Page 2 of 2 10/17
          
            Copyright 2017 Maryland REALTORS®. For use by REALTOR® members of Maryland REALTORS® only. Except as negotiated by the parties to the Contract, this form may not be
         altered or modified in any form without the prior expressed written consent of Maryland REALTORS®.
dotloop signature verification: dtlp.us/ahgF-il2h-48FE

                                                 Case 18-26312           Doc 39-2           Filed 10/16/19               Page 39 of 39


                                                                              AS IS ADDENDUM

    ADDENDUM dated ______________________________________________________________________ to Contract of Sale
    between Buyer Aruna
                     _________________________________________________________________________________________
                           Rao
    and Seller Joann
               _____________________________________________________________________________________________
                     Sachs
    for Property known as 111
                            ___________________________________________________________________________________.
                               Hamlet Hill Road, 1011, Baltimore, MD 21210

    The following provisions are included in and supersede any conflicting language in the Contract.

    The Property is sold in “AS IS” condition as of the Date of Contract Acceptance. Seller makes no warranty, express or implied,
    as to the condition of the Property or any equipment or system contained therein. Seller agrees to comply with Section 10-702
    of the Real Property Article of the Annotated Code of Maryland if applicable (Residential Property Disclosure and Disclaimer).
    The parties agree that all paragraphs in the Contract pertaining to property condition (Paragraph 22) and wood
    destroying insects (Paragraph 19) are hereby deleted from the Contract except that Buyer retains the right to walk
    through the Property within five (5) days prior to settlement.

    Buyer and Seller agree to initial only one of the following:

                                    A. “AS IS” WITHOUT INSPECTION(S)

                                     The Property is sold in “AS IS” condition as of the Date of Contract Acceptance without any
                                     inspection(s) or contingencies regarding the condition of the Property.

                                    B. “AS IS” WITH INSPECTION(S) AND RIGHT TO TERMINATE
                JS
             09/28/19                The Property is sold in “AS IS” condition as of the Date of Contract Acceptance. Buyer, at Buyer’s
           11:48 PM EDT
          dotloop verified           expense, may have the Property inspected. In the event Buyer is dissatisfied with the results of any
                                     inspection(s), Buyer, upon written notice to Seller given within 12
                                                                                                       _______Days from the Date of Contract
                                     Acceptance, shall have the unconditional right to terminate the Contract. If Buyer elects to terminate
                                     the Contract, the Contract shall become null and void, and Deposit(s) shall be disbursed in accordance
                                     with the Deposit paragraph of the Contract. If Buyer fails to have inspection(s) performed or fails to
                                     submit written notice of termination within the time period specified, Buyer shall have no right thereafter
                                     to terminate the Contract and the Contract shall remain in full force and effect.

                                     Seller shall make the Property accessible for such inspection(s) and shall have utilities in service at the
                                     time of the inspection. Neither Buyer, nor any agent or contractor(s) of Buyer, shall in any way
                                     excavate, penetrate or otherwise damage any part of the Property without the prior written consent of
                                     Seller nor shall any furnishings, boxes, or personal property belonging to Seller be moved or relocated
                                     unless absolutely necessary in connection with the inspection(s). If the Property is part of a
                                     condominium, Buyer will be given access to the common areas to perform the inspection(s). Buyer and
                                     Seller shall have the right to be present during the inspection(s), and Buyer shall give Seller reasonable
                                     advance notice of the date and time of any inspection(s).

                                     If Buyer or Buyer’s agents or contractors damage the Property during any inspection(s), Buyer shall be
                                     responsible for all costs incurred in correcting such damage. Buyer’s responsibility for all costs incurred
                                     in correcting any damage shall survive termination of the Contract.

                                     All other terms and conditions of the Contract of Sale remain in full force and effect.
                                                                                                                                                                    dotloop verified

    _________________________________________________                                           Joann Sachs                           09/28/19 11:48 PM EDT
                                                                                                _________________________________________________
                                                                                                                                      WS7Q-CMAM-HMAM-5LRQ

    Buyer Signature                     Date                                                    Seller Signature                      Date

    _________________________________________________                                            ________________________________________________
    Buyer Signature                     Date                                                     Seller Signature                      Date



                                                                                       10/17

    
     Copyright 2017 Maryland REALTORS®. For use by REALTOR® members of Maryland REALTORS® only. Except as negotiated by the parties to the Contract, this form may not be altered or
    modified in any form without the prior expressed written consent of Maryland REALTORS®.
